Exhibit 10.60

 

Private & Confidential    31st of October 2011

 

[*] =   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND AN ASTERISK, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

ASSET PURCHASE AGREEMENT

RELATING TO THE ASSETS OF ANALYTICA INTERNATIONAL, INC.

 

 

Among

 

(1) Analytica International, Inc.

(the Company or Seller)

And

 

(2) LA-SER Alpha Group Sarl

(LA-SER)

And

 

(3)                     

(Newcorp) (see Section 9.13)

(LA-SER and Newcorp, jointly known as Purchaser)

And

 

(4) Accentia Biopharmaceuticals, Inc. (as to Sections 2.2(d), 3.2a(x), 3.2a(xi),
5.1(b), 5.2, 5.3, 5.14, 7.3, 7.4, 8.1, 8.2, 8.3, 8.4, 8.6, and Article IX (all)
only)

(Parent Company)

 

STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

Dated 31st of October 2011

TABLE OF CONTENTS

 

 

ARTICLE I.

 

DEFINITIONS

     6   

SECTION 1.1.

 

DEFINITIONS

     6   

SECTION 1.2.

 

INTERPRETATIONS

     12   

ARTICLE II.

 

SALE AND PURCHASE OF ASSETS

     12   

SECTION 2.1.

 

SALE AND PURCHASE

     12   

SECTION 2.2.

 

CONSIDERATION

     13   

ARTICLE III.

 

CLOSING

     14   

SECTION 3.1.

 

DATE AND PLACE

     14   

SECTION 3.2.

 

DELIVERIES AT CLOSING

     14   

ARTICLE IV.

 

CONDITIONS PRECEDENT

     16   

SECTION 4.1.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

     16   

SECTION 4.2.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

     17   

SECTION 4.3.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

     18   

ARTICLE V.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT COMPANY
(PARENT COMPANY REPRESENTATIONS AND WARRANTIES ARE LIMITED TO SECTIONS 5.1(B),

     18   

SECTION 5.1.

 

ORGANIZATION, STANDING, AUTHORITY, CONSENT AND POWER

     18   

SECTION 5.2.

 

SHARE CAPITAL

     20   

SECTION 5.3.

 

FINANCIAL INFORMATION

     20   

SECTION 5.4.

 

COMPLIANCE WITH APPLICABLE LAWS

     22   

SECTION 5.5.

 

LITIGATION

     24   

SECTION 5.6.

 

FIXED ASSETS

     24   

SECTION 5.7.

 

REAL PROPERTY

     24   

SECTION 5.8.

 

INTELLECTUAL PROPERTY

     24   

SECTION 5.9.

 

CONTRACTS

     25   

SECTION 5.10.

 

BUSINESS

     26   

SECTION 5.11.

 

EMPLOYEE MATTERS

     26   

SECTION 5.12.

 

TAXES

     28   

SECTION 5.13.

 

INSURANCE

     29   

SECTION 5.14.

 

RELATIONS WITH THE PARENT COMPANY’S GROUP

     30   

SECTION 5.15.

 

CONSENTS FOR ASSIGNMENT OF CONTRACTS

     30   

SECTION 5.16.

 

ENVIRONMENTAL MATTERS

     31   

SECTION 5.17.

 

ACCURACY OF THE REPRESENTATIONS AND WARRANTIES

     31   

SECTION 5.18.

 

NO OTHER REPRESENTATIONS AND WARRANTIES

     31   

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     32   

ARTICLE VII.

 

COVENANTS AND UNDERTAKINGS

     32   

SECTION 7.1.

 

COVENANTS RELATING TO CONDUCT OF BUSINESS

     32   

 

STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

SECTION 7.2.

 

CORPORATE ACTIONS

     33   

SECTION 7.3.

 

COVENANT NOT TO COMPETE – NOT TO SOLICIT

     33   

SECTION 7.4.

 

OTHER COVENANTS & UNDERTAKINGS

     34   

ARTICLE VIII.

 

INDEMNIFICATION OBLIGATIONS

     35   

SECTION 8.1.        INDEMNIFICATION BY THE COMPANY AND THE PARENT COMPANY
(PARENT COMPANY INDEMNIFICATION IS LIMITED TO THE SPECIFIC REPRESENTATIONS AND
WARRANTIES APPLICABLE TO PARENT COMPANY AND FOR THE IDENTIFIED REPRESENTATIONS
AND WARRANTIES, PARENT COMPANY AND COMPANY SHALL MAKE THE REPRESENTATIONS AND
WARRANTIES JOINTLY)

     35   

SECTION 8.2.

 

METHOD OF ASSERTING CLAIMS

     36   

SECTION 8.3.

 

CALCULATION OF DAMAGES

     38   

SECTION 8.4.

 

LIMITATIONS

     39   

SECTION 8.5.

 

EXCLUSIONS

     39   

SECTION 8.6.

 

TIME FOR CLAIMS

     40   

SECTION 8.7.

 

SET-OFF – PENDING CLAIM

     40   

ARTICLE IX.

 

GENERAL PROVISIONS

     40   

SECTION 9.1.

 

NOTICES

     40   

SECTION 9.2.

 

OMITTED

     41   

SECTION 9.3.

 

SEVERABILITY

     41   

SECTION 9.4.

 

ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES

     41   

SECTION 9.5.

 

AMENDMENTS AND WAIVERS

     42   

SECTION 9.6.

 

APPLICABLE LAW

     42   

SECTION 9.7.

 

DISPUTE RESOLUTION

     42   

SECTION 9.8.

 

CONFIDENTIALITY - PUBLICITY

     42   

SECTION 9.9.

 

ASSIGNMENT

     43   

SECTION 9.10.

 

COSTS

     43   

SECTION 9.11.

 

COUNTERPARTS

     42   

SECTION 9.12.

 

MUTUAL DRAFTING

     42   

SECTION 9.13.

 

NEWCORP

     43   

 

STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

SCHEDULES   Schedule 1   Assets Listing Schedule 1(a)   Excluded Assets Schedule
2   Net Cash Calculation Schedule 2.2(b)   Wire instructions from LV
Administrative Services (Laurus) Schedule 3   Earnout Schedule 4   Research
Services Schedule 5(a)   Company details Schedule 5(b)   Parent Company Details
Schedule 5.1   Company Articles of Incorporation and Parent Company Articles of
Incorporation Schedule 5.3   Financial Statements Schedule 5.3(d)   Existing
Liens against Assets Schedule 5.4   Permits necessary to conduct business (NY
foreign business) Schedule 5.7(b)   Company subleases NY and Germany Schedule
5.8   Listing of IP rights including domain names Schedule 5.9   List of Active
Contracts Including Customer Contracts, Need for Consent to Assign, Material
Vendor Agreements, etc. Schedule 5.11(a)   Employee Litigation and any
outstanding claims Schedule 5.11(b)   Employee benefit plans Schedule 5.11(c)  
List of Employees, including Form of Employment Contracts (Germany) and Existing
Offer Letters (US) Schedule 5.11(g)   Collective Bargaining Agreements or
Severance Provisions Schedule 5.13   Insurance policies Schedule 6   Omitted
Schedule 7.4(c)   Employee Confidentiality Agreements

 

STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made on the 31st day of
October 2011 by and amongst:

 

(1) Analytica International, Inc., whose details are stated in Schedule 5(a)
(the “Company” or “Seller”),

 

(2) LA-SER Alpha Group Sarl, having its registered office at 43 Boulevard du
Prince Henri,

Luxembourg L1724 LUXEMBOURG, registered in Registre de Commerce et des Sociétés
Luxembourg under number B 147663, duly represented by Mr. André Haik in its
capacity as co-gérant (the “LA-SER”),

 

(3)                 (“Newcorp”) (see Section 9.13) (LA-SER and Newcorp jointly
are referred to as “Purchaser”), and

 

(4) Accentia Biopharmaceuticals Inc., whose details are stated in Schedule 5(b)
(the “Parent Company”) as to Sections 2.2(d), 3.2a(x), 3.2a(xi), 5.1(b), 5.2,
5.3, 5.14, 7.3, 7.4, 8.1, 8.2, 8.3, 8.4, 8.6, and Article IX (all) only.

(The Company and the Purchaser, being hereafter referred collectively to as the
“Parties” and individually to as a “Party”.)

WITNESSETH

WHEREAS, the Company desires to sell to the Purchaser and the Purchaser desires
to acquire from the Company the assets described on Schedule 1 (the “Assets”) of
Analytica International Inc., a corporation organized under the laws of the
state of Florida, with a principal place of business at 24 W. 40th Street,
8th Floor, New York, NY.

WHEREAS, the Company is engaged in the development and the provision of
healthcare consulting services (the “Business”).

WHEREAS, the Seller is one hundred percent (100%) owned by the Parent Company
and the Parent Company is a party to this Agreement for purposes of
Sections 2.2(d), 3.2a(x), 3.2a(xi), 5.1(b), 5.2, 5.3, 5.14, 7.3, 7.4, 8.1, 8.2,
8.3, 8.4, 8.6, and Article IX (all) only.

WHEREAS, the Assets are subject to Liens (the “Prior Liens”) held by Laurus
Master Fund, Ltd (in liquidation), PSource Structured Debt Limited, Valens
Offshore SPV I, Ltd., Valens Offshore SPV II, Corp., Valens U.S. SPV I, LLC, LV
Administrative Services, Inc. and/or one or more of their Affiliates,
representatives or agents (collectively, “Laurus/Valens”) granted by the Company
and the Parent Company which Prior Liens and Claims are to be terminated and
released effective as of the Closing, executed by LV Administrative Services,
Inc., as agent for Laurus/Valens agreeing to release the Assets from all the
Prior Liens upon the receipt of four million dollars (USD $4,000,000) at the
Closing (including authorization to file all necessary UCC-3 Termination
Statements to terminate all Prior Liens held by Laurus/Valens against the
Assets).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties herein contained, and subject to and on the terms and conditions
herein set forth, the Parties hereto agree as follows:

 

ARTICLE I. DEFINITIONS

 

 

 

Section 1.1. Definitions

In this Agreement and in the Schedules hereto, the capitalized terms set forth
hereafter shall have the meanings given to them herein. Other terms defined
elsewhere in this Agreement shall have such meaning throughout this Agreement
and in the Schedules hereto.

“Accounts Payable” means payables or obligations for which the Company has
received an invoice at or open prior to Closing according to Applicable
Accounting Principles.

“Applicable Accounting Principles” means the U.S. Generally Accepted Accounting
Principles (“GAAP”) as consistently applied by the Company in the preparation of
the Financial Statements.

“Affiliate” when used with reference to a specified Person, means any Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with the specified Person; for such
purposes, the term “control” (including the terms “controlling”, “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Approval” means any authorization, consent, order, permit, license, waiver,
approval or similar action of any Governmental Authority or any other Person.

“Articles of Association” means, with respect to the Company, the Articles of
Incorporation and by-laws, and any similar organizational documents under
applicable Laws, and with respect to the Purchaser any similar organizational
documents under applicable Laws.

“Assets” means the assets of the Company as listed on Schedule 1 hereto.

“Bankruptcy Court” means the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division.

“Business” has the meaning set forth in the recitals above.

“Business Day” means any day other than Saturday, a Sunday or a day when
commercial banks in the U.S.A. are authorized or required by Law to be closed.

“CERCLA” shall mean the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.



--------------------------------------------------------------------------------

“Chapter 11 Proceedings” means the jointly administered proceedings before the
Bankruptcy Court titled In re: Accentia Biopharmaceuticals, Inc. (Case
No. 8:08-bk-17795-KRM), Analytica International, Inc. (Case No.
8:08-bk-17798-KRM), TEAMM Pharmaceuticals, Inc. (Case No. 8:08-bk-17800-KRM),
AccentRx, Inc. (Case No. 8:08-bk-17801-KRM), Accentia Specialty Pharmacy, Inc.
(Case No. 8:08-bk-17802-KRM), Debtors.

“Claim” means any claim, demand, assessment, and any action or proceeding at law
or in equity (where applicable), and any judgment, whether civil, criminal,
administrative or investigative.

“Closing” has the meaning set forth in Section 3.1. below.

“Closing Date” has the meaning set forth in Section 3.1 below.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company” means Analytica International Inc., details of which are set out in
Schedule 5.

“Consideration” means the sum of the Upfront Purchase Price and the Earnout, if
any.

“Contract” means any contract, commitment, order, license, note, loan, bond,
mortgage, indenture, lease or other legally binding instrument or arrangement,
in each case whether oral or written; provided that the term “Contract” does not
include Permits and Employee Plans.

“Damages” shall mean any actual and direct monetary damages, losses,
liabilities, fines, penalties, costs, or expenses including reasonable
attorney/lawyers’ fees, suffered by the Purchaser.

“Earnout” has the meaning set forth in Schedule 3 and in Section 2.2(c) below.

“EBIT” means the earnings of Newcorp before interest and taxes and net finance
expenses.

“EBITDA” means the net income of Newcorp before interest, taxes, depreciation
and amortization.

“Employee Plan” means any employee benefit plan, arrangement or policy,
including any collective bargaining agreement, pension, profit sharing,
incentive compensation, bonus, health, life insurance, holiday pay, disability,
sick pay, workers compensation, unemployment, severance pay, employee loan,
educational assistance plan, policy or arrangement, which is sponsored,
maintained or contributed to by the Company and under which any current of
former employees of the Company are covered or receive benefits, as such exist
in any applicable jurisdiction.

“Employment Contract” means any employment, retention, severance,
indemnification, consulting, expatriate or supplemental pension contract, or
other employment-related Contract, between the Company and an individual.

“Entity” means any corporation, partnership (whether general or limited),
limited liability company, joint venture, trust, unincorporated organization,
other form of business or legal entity or Governmental Authority.



--------------------------------------------------------------------------------

“Environmental Law” shall mean any federal, state or local law, statute, rule,
order, directive, judgment, permit or regulation or the common law relating to
the environment, occupational health and safety, or exposure of persons or
property to Materials of Environmental Concern, including any statute,
regulation, administrative decision or order pertaining to: (a) the presence of
or the treatment, storage, disposal, generation, transportation, handling,
distribution, manufacture, processing, use, import, export, labeling, recycling,
registration, investigation or remediation of Materials of Environmental Concern
or documentation related to the foregoing; (b) air, water and noise pollution;
(c) groundwater and soil contamination; (d) the release, threatened release, or
accidental release into the environment, the workplace or other areas of
Materials of Environmental Concern, including emissions, discharges, injections,
spills, escapes or dumping of Materials of Environmental Concern; (e) transfer
of interests in or control of real property which may be contaminated; (f)
community or worker right-to-know disclosures with respect to Materials of
Environmental Concern; (g) the protection of wild life, marine life and
wetlands, and endangered and threatened species; (h) storage tanks, vessels,
containers, abandoned or discarded barrels and other closed receptacles; and (i)
health and safety of employees and other persons. As used above, the term
“release” shall have the meaning set forth in CERCLA.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person who is, or at any time was, a member of a
controlled group (within the meaning of section 412(n)(6) of the Code) that
includes, or at any time included, the Company or any predecessor of the
Company.

“Excluded Assets” means those assets identified in Schedule 1(a).

“Financial Statements” has the meaning set forth in Section 5.3 below.

“Governmental Authority” means (i) any governmental or quasi-governmental
authority, including any country, and any local, municipal, state, federal or
other governmental body, or other political subdivision, thereof, (ii) the
European Union and (iii) any agency, board, bureau, court, commission,
department, instrumentality or administration of any of the foregoing.

“Indebtedness” has the meaning set forth in Section 2.2 below.

“Insolvency Related Procedure” means with respect to any Person, any procedure
related to insolvency including without limitation, a voluntary proceeding
seeking relief with respect to such Person or such Person’s debts under any
bankruptcy, insolvency or other similar law, or seeking appointment of a
trustee, receiver, liquidator or other similar official for such Person or any
substantial part of such Person’s assets; or such Person’s consent to any of the
foregoing in an involuntary proceeding against such Person; or such Person shall
generally not be paying debts as they become due or admit in writing such
Person’s inability to do so; or an assignment for the benefit of, or the
offering to or entering into by such Person of any composition, extension,
reorganization or other agreement or arrangement with, such Person’s creditors.

“Law” or “Laws” means all applicable legislation, statutes, directives,
regulations, judgments, decisions, decrees, orders, instruments, by-laws and
other legislative measures or decisions having the force of law, treaties,
conventions and other agreements between states, or between states and
supranational bodies, as well as administrative practices of any government,
governmental department, agency or regulatory body, rules of common law,
customary law and equity and all civil and other codes and all other laws of, or
having effect in, any jurisdiction from time to time and whether before or after
the date of this Agreement where the Company does business or which apply to the
Company.



--------------------------------------------------------------------------------

“Liability” means, as to any Person, any liability, covenant or obligation of
such Person of any nature whatsoever, whether direct or indirect, absolute or
contingent, matured or unmatured, known or unknown, and whether or not
reflected, or required by Applicable Generally Accepted Accounting principles to
be reflected, in such Person’s balance sheets or other accounting records.

“Liens” means any lien, privilege, mortgage, pledge, third-party claim or right,
voting trust, voting agreement, negative covenant, encumbrance, charge,
restriction of use or transfer, defect of title, easement or security interest
of any kind or nature.

“Materials of Environmental Concern” shall mean any: pollutants, contaminants or
hazardous substances (as such terms are defined under CERCLA), pesticides (as
such term is defined under the Federal Insecticide, Fungicide and Rodenticide
Act), solid wastes and hazardous wastes (as such terms are defined under the
Resource Conservation and Recovery Act), chemicals, other hazardous, radioactive
or toxic materials, oil, petroleum and petroleum products (and fractions
thereof), or any other material (or article containing such material) listed or
subject to regulation under any Law, permit, or directive due to its potential,
directly or indirectly, to harm the environment or the health of humans or other
living beings.

“Net Cash” has the meaning set forth in Schedule 2.

“Newcorp” means                      incorporated under the laws of the State of
                     by LA-SER to purchase the assets under this Agreement (see
Section 9.13).

“Observational Studies” (or “Pharmacoepidemiology”) are usually: Patients
registries, patients cohorts, case-control studies (and all case-based studies:
case-cohort, case-cross over, nested case-control studies, case-time series),
surveys and assessment of the incidence, prevalence, severity (including quality
of life) and burden of diseases.

“Ordinary Course of Business” means, with respect to the Company, actions taken
in the ordinary course of business consistent with past practices of the Company
in relation to the Business.

“Parent Company” means Accentia Biopharmaceuticals Inc.

“Permits” means all permits, licenses, certifications, franchises, approvals and
authorizations issued or granted by Governmental Authorities.

“Person” means any third party, individual or Entity.

“Retained Liabilities” means any and all Liabilities or obligations (whether
known or unknown, absolute or contingent, liquidated or unliquidated, due or to
become due and accrued or unaccrued, and whether claims with respect thereto are
asserted before or after the Closing) of the Seller which are not Assumed
Liabilities. The Retained Liabilities shall include all Liabilities and
obligations of the Seller (other than Assumed Liabilities):

(a) for income, transfer, sales, use or other Tax arising in connection with the
consummation of the transactions contemplated by this Agreement (including any
income due by the Company (but not the Purchaser) for Taxes arising as a result
of the transfer by the Seller to the Purchaser of the Assets);



--------------------------------------------------------------------------------

(b) for (i) any Tax of the Seller, (ii) any Taxes related to the Assets that
were incurred in or are attributable to any taxable period (or portion thereof)
ending on or before the Closing Date, and (iii) any Tax of another Person for
which the Seller is liable, including, but not limited to Tax for which the
Seller is liable by reason of Treasury Regulations Section 1.1502-6 (or any
comparable or similar provision of federal, state, local or foreign Law), being
a transferee or successor, any contractual obligation or otherwise;

(c) under any agreements, contracts, leases or licenses which are not assigned
to Purchaser under this Agreement and all agreements assigned to Purchaser with
regard to work performed prior to the Closing;

(d) relating to any Excluded Asset;

(e) for any indebtedness of the Seller which is not an Assumed Liability,
including any bank indebtedness, any indebtedness evidenced by promissory notes
issued in respect of obligations owed to any Person employed by, or engaged as
an independent contractor to, the Company and working capital lines of credit
and all principal, interest, fees and other amounts payable with respect
thereto;

(f) accruing or relating to the period prior to the Closing under the Contracts;

(g) arising out of the Seller’s operation or conduct of its Business or the sale
of any product or performance of any service prior to the Closing (i.e., the
product or service has been delivered or invoiced to the customer prior to
Closing), including any customer or warranty claims arising out of any such
product or service (whether such claims arise before or after the Closing) which
cannot be fulfilled or satisfied by providing a product or service by Newcorp
provided that the normal cost of such service shall be paid by Seller to
Purchaser if the service was represented by Seller to have been performed prior
to Closing;

(h) arising out of events, conduct or conditions existing or occurring prior to
the Closing that (i) constitute a violation of or non-compliance with any Law or
any Permit or (ii) give rise to any liability under Environmental Law;

(i) payroll obligations accrued and unpaid as of the Closing and, except as
provided in Section 7.4(d) and except for accrued and unused (or unpaid)
vacation, sick leave and other paid time off as of the Closing that will be
handled by Purchaser or provided herein;

(j) all expenses and obligations of Seller incurred before the Closing included
within the definition of Assumed Liabilities in Section 2.1(d);



--------------------------------------------------------------------------------

(k) all compensation expenses to employees and consultants shall be prorated
through the Closing and Seller shall be obligated for those compensation
expenses due through the Closing. Notwithstanding the foregoing, all employees
hired by Purchaser at Closing will be treated on a going concern basis meaning
that accrued sick leave and vacation shall be assumed by Purchaser. As of
September 30, 2011, Seller has the following accrued obligations to employees
relating to vacation entitlements: (i) management consisting of Roman Casciano
and Lee Stern based in New York is deemed to be zero as the Company will satisfy
all vacation obligations through Closing with Roman Casciano and Lee Stern;
(ii) other employees based in New York have $25,741.75 in accrued vacation
entitlements; and (iii) all employees based in Germany have $42,363.73 in
accrued vacation entitlements; and (iv) all employees based in Germany have
$21,807.60 in accrued overtime entitlements. At Closing, the Company shall pay
to Purchaser a cash payment equal to 50% of the aggregated accrued liabilities
under (ii) and (iii) and 100% of the accrued liabilities under (iv) prorated
through the date of Closing. All employee taxes accrued through Closing shall be
a Retained Liability;

(l) as of the Closing, no employee of Seller will be entitled to any bonus and
employee stock options will be appropriately handled under the relevant Benefit
Plan and employees participating in the Company’s 401k Plans will be treated in
a compliant manner;

(m) to indemnify any Person by reason of the fact that such Person was a
director, manager, officer, employee, or agent of the Seller or was serving at
the request of the Seller as a partner, trustee, director, manager, officer,
employee, or agent of another entity (whether such indemnification is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such indemnification is pursuant to any Law,
charter document, bylaw, agreement, or otherwise);

(n) injury to or death of persons or damage to or destruction of property
occurring prior to the Closing (including any workers compensation claim);

(o) all employee health, insurance plans and benefits in place at the signing of
this Agreement will be retained and paid for by Seller through Closing. For
clarification, following the Closing, Purchaser shall provide health insurance
for any employee hired by Purchaser;

(p) to any Person claiming or asserting any right to any of the Upfront Purchase
Price, or any other amounts payable to Seller hereunder, or any right to vote,
approve, dissent or other similar right with respect to the transactions
contemplated in this Agreement;

(q) any infringement, violation or misappropriation of intellectual property
rights of any Person prior to the Closing; and

(r) relating in any way to the pending Chapter 11 Proceedings.

“Shared Resources” has the meaning set forth in Section 5.14(b).

“Subsidiaries” of a Person means an Entity, fifty percent (50%) or more of whose
equity interests are held by such Person.



--------------------------------------------------------------------------------

“Tax” means all direct and indirect taxes, assessments, duties, fees, levies or
similar charges of any kind, including all income, profit, excise, property,
use, value added, intangibles, sales, payroll, employment, business withholdings
and other taxes (including social security contributions), imposed by any
Governmental Authority in the jurisdiction of the relevant company and including
all interest, surcharges, fines and penalties imposed with respect to such
amounts.

“Tax Return” means any return, report, form or other information filed with any
Governmental Authority with respect to Taxes.

“Upfront Purchase Price” has the meaning set forth in Section 2.2(a) below.

“Working Capital” means the amount equal to the difference between current
assets and current liabilities of the Company.

 

Section 1.2. Interpretations

In this Agreement:

 

(a) Definitions used in this Agreement shall apply equally to both the singular
and plural forms of the terms defined.

 

(b) All references herein to Sections, Articles and Schedules shall be deemed
references to Sections and Articles of, and Schedules to this Agreement unless
the context shall otherwise require. The descriptive headings to Sections,
Articles and Schedules are inserted for convenience only, and shall have no
legal effect.

 

(c) The Schedules to this Agreement shall be deemed to be a part of this
Agreement, and references to “this Agreement” shall be deemed to include such
items.

Any item provided in a Schedule shall be deemed to be provided for all Schedules
to this Agreement.

 

ARTICLE II. SALE AND PURCHASE OF ASSETS

 

 

 

Section 2.1. Sale and Purchase

 

a) Upon the terms and subject to the conditions set forth in this Agreement, at
Closing, the Company shall sell, transfer and deliver to the Purchaser (or such
Affiliates of the Purchaser as may be designated by it in writing, it being
understood that in this Agreement, the term “Purchaser” shall include such
designees, where applicable, and such designees shall become by virtue hereof
equally bound by the provisions of this Agreement), and the Purchaser shall
purchase from the Company, free and clear of any Liens (including, without
limitation, Liens securing any of Seller’s or Parent Company’s debt or other
obligations existing at the date hereof), the Assets listed in Schedule 1.



--------------------------------------------------------------------------------

b) The Assets will be transferred with all the attached rights.

 

c) Notwithstanding the foregoing, the Assets shall not include those assets
identified in Schedule 1(a) (the “Excluded Assets”)

 

d) Upon and subject to the terms of this Agreement, Purchaser shall assume all
Liabilities of the Seller for performance after the Closing under each of the
Contracts provided however, that the Purchaser shall not assume any Liabilities
resulting from or relating to (i) any act or omission occurring on or before the
date of the Closing or (ii) any of the Retained Liabilities (the “Assumed
Liabilities”). For clarification, at the Closing Seller will deliver to
Purchaser 100% ownership of Seller’s Assets without any debts or Liens and with
all Accounts Payable prorated through the Closing Date (i.e., Seller will pay
all Accounts Payable incurred through the Closing Date and Purchaser will be
responsible for all Accounts Payable incurred after the Closing Date). Work
in-process, work performed but not billed at the Closing Date and client
deposits or pre-payments not earned at the Closing Date will be an Asset of
Seller sold to Purchaser as part of the Upfront Purchase Price. Cash on hand,
deposits (for leases, equipment, utilities, services and similar items including
cash deposits, cash equivalent deposits and assets pledged security) and
accounts receivable (where the account receivable has been billed, the work
performed and the amount of the account receivable has been fully earned on the
Closing Date will be retained by Seller).

 

Section 2.2. Consideration

 

a) Price

Subject to the terms and conditions set forth in this Agreement, the upfront
purchase price payable by the Purchaser to the Company for the Assets (the
“Upfront Purchase Price”) is four million dollars (USD $4,000,000).

It is acknowledged by the Parties that the Upfront Purchase Price as mentioned
above is agreed upon on the basis that:

 

  (i) at Closing, the Assets will not be subject to any debt, lien or other
Liability of whatever nature (neither financial or operational, notably accounts
payable incurred through the Closing (including, without limitation, Claims of
creditors of the Company with respect to debts incurred prior to the
commencement of the Chapter 11 Proceedings), financial liabilities (e.g., bank
loans and overdrafts, bonds, short-term financial payables, medium/long-term
loans (short and long-term portions), lease financing (short and long-term
portions), shareholders’ accounts, or guarantees of the debt or obligations of
others) vis-à-vis anyone (the “Indebtedness”).

For the sake of clarity, it is expressly agreed and acknowledged by the Parties
that the Company will not be entitled to ask for the reimbursement of all or
part of the Indebtedness it will therefore have paid, since such payments have
been taken into account in the Consideration agreed between the Parties for the
completion of the transaction.



--------------------------------------------------------------------------------

b) Payment and allocation

The Upfront Purchase Price shall be paid by Purchaser at Closing by wire
transfer to LV Administrative Services, Inc. as agent for Laurus/Valens pursuant
to the wire transfer instructions attached as Schedule 2.2(b). The Upfront
Purchase Price shall be allocated among the Assets by agreement of Purchaser and
Seller.

 

c) Earnout

In addition to the Upfront Purchase Price, Purchaser shall pay to the Company
additional consideration at the dates and in accordance with the terms set forth
in Schedule 3 (the amounts which could be paid pursuant to this clause and in
accordance with Schedule 3 shall be referred to as the “Earnout”). In any case,
if an Earnout is due, it will not exceed six million dollars (USD $6,000,000)
and shall be allocated, if any, to the Seller as indicated in Schedule 3.

 

d) Adjustments

At Closing, the Company shall retain the Net Cash as calculated in accordance
with Schedule 2 attached hereto. It is agreed that, in the event where, after
Closing, the Purchaser discovers (i) that part of the Indebtedness has not been
paid by the Seller as it should have been which was fully paid by Purchaser or
(ii) that the Net Cash retained by the Company has been in excess compared to
what should have been retained in accordance with Schedule 2, or (iii) the
calculation of Net Cash results in a negative number, then a corresponding
amount (with respect to (iii) such amount expressed as a positive number) will
be automatically deducted from the Earnout #1 as defined in Schedule 3 and, if
the Earnout due is not sufficient to cause such amount, shall be reimbursed
jointly and severally by the Company and the Parent Company.

 

ARTICLE III. CLOSING

 

 

 

Section 3.1. Date and Place

The sale and purchase of the Assets (the “Closing”) will take place at one of
the offices of the Company at 10:00 a.m. local time on the fifth Business Day
following the satisfaction of the conditions precedent set forth in Article IV
of this Agreement and in any case no later than December 31, 2011. The date of
the Closing is referred to as the “Closing Date”

 

Section 3.2. Deliveries at Closing

 

(a) At Closing, Seller will provide Purchaser with:

 

  (i) an Absolute Bill of Sale for the Assets listed in Schedule 1 duly executed
by the Company and other forms of transfer reasonably required by Purchaser;



--------------------------------------------------------------------------------

  (ii) an Assignment of all of the right, title and interest in and to any and
all intellectual property rights, trademarks, tradenames or other intangible
rights being sold to Purchaser or otherwise to be made available to Purchaser
hereunder;

 

  (iii) termination of all employees of the Company and an assignment to
Purchaser of the right to hire all such employees and with regard to employees
in Germany an assignment of the Employment Contracts, where possible;

 

  (iv) assignments of all Contracts, including but not limited to customer
contracts (and where required, all consents necessary for the assignment of such
Contracts);

 

  (v)

assignment with landlord consent for the sublease for the office space located
at 24 West 40th Street, 8th Floor, New York, New York 10018;

 

  (vi) assignment with landlord consent for the sublease for the office space
located at Meeraner Platz 1, D-79539 Lorrach, Germany;

 

  (vii) each of the Schedules requiring execution by the Company;

 

  (viii) a certificate executed by the President or Secretary of the Company
certifying that attached thereto are (A) a true, complete and correct copy of
the Articles of Incorporation of the Seller, as in effect on the Closing Date,
certified by the Secretary of State of the State of Florida, (B) a true,
complete and correct copy of the bylaws of the Seller, as in effect on the
Closing Date, (C) true, complete and correct copies of resolutions of the
Seller’s board of directors and sole shareholder, respectively, authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, which resolutions have not been modified, rescinded or
revoked, and (D) specimen signatures of the officers of the Seller authorized to
sign this Agreement and the other documents relating hereto to which the Seller
is a party;

 

  (ix) a certificate issued by the Secretary of State of the State of Florida,
certifying as of a date no more than ten (10) days prior to the Closing Date
that the Company legally exists and is in good standing under the Laws of the
State of Florida and a certificate issued by an appropriate authority of each
jurisdiction in which the Company is qualified to do business as a foreign
corporation, certifying that the Company is duly qualified as a foreign
corporation and is in good standing to conduct business as a foreign corporation
under the Laws of such jurisdiction;

 

  (x) a certificate executed by the President or Secretary of the Parent Company
certifying that attached thereto are (A) a true, complete and correct copy of
the Articles of Incorporation of the Parent Company, as in effect on the Closing
Date, certified by the Secretary of State of the State of Florida, (B) a true,
complete and correct copy of the bylaws of the Parent Company, as in effect on
the Closing Date, (C) true, complete and correct copies of resolutions of the
Parent Company’s board of directors authorizing the execution, delivery and
performance of this Agreement by Parent Company, which resolutions have not been
modified, rescinded or revoked, and (D) specimen signatures of the officers of
the Parent Company authorized to sign this Agreement and the other documents
relating hereto to which the Parent Company is a party;

 

  (xi) a certificate issued by the Secretary of State of the State of Florida,
certifying as of a date no more than ten (10) days prior to the Closing Date
that the Parent Company legally exists and is in good standing under the Laws of
the State of Florida;

 

  (xii) copies of Tax Lien searches showing no such liens against any of the
Assets;

 

  (xiii) copies of UCC searches showing only Liens against the Assets in favor
of Laurus/Valens which Liens will be released at Closing;



--------------------------------------------------------------------------------

  (xiv) copy of an order of the Bankruptcy Court authorizing the sale and
conveyance of the Assets;

 

  (xv) wire instructions for the delivery to Laurus/Valens of the Upfront
Purchase Price;

 

  (xvi) an acknowledgement from Laurus/Valens of receipt of four million dollars
(USD $4,000,000) and either a UCC-3 Termination Statement releasing all
Laurus/Valens Claims and Liens against the Assets, or authorization for the
Company and/or Purchaser to file such a Termination Statement;

 

  (xvii) wire instructions for the delivery to the Company of the Earnout
payments if and when earned;

 

  (xviii) documents and authorizations so that Seller relinquishes all rights to
Purchaser to utilize the name “Analytica” or any variation thereof as part of
its corporate name; and

 

  (xix) such other customary documents and certificates as the Purchaser may
reasonably request.

 

(b) At Closing, Purchaser will provide to the Company:

 

  (i) Evidence of payment of the Upfront Purchase Price;

 

  (ii) All Schedules requiring execution by Purchaser;

 

  (iii) Evidence that all employees of the Company wishing to be employed upon
substantially the same terms as in effect as of September 30, 2011, have been
hired by Purchaser; and

 

  (iv) such other customary documents and certificates as the Company may
reasonably request.

 

ARTICLE IV. CONDITIONS PRECEDENT

 

 

 

Section 4.1. Conditions Precedent to Obligations of Purchaser

The obligations of Purchaser to purchase the Assets at Closing are subject to
the satisfaction at or prior to Closing of each of the following conditions
(unless satisfaction of any such condition is expressly waived by the Purchaser
in writing):

 

(a) Each of the representations and warranties of the Company contained in
Article V and elsewhere in this Agreement shall be accurate in all material
respects as of the date of this Agreement and as of Closing as though restated
on and as of such date (except in the case of any representation and warranty,
that by its terms is made as of a date specified therein, which shall be
accurate as of such date), and Purchaser shall have received a certificate to
such effect duly executed by the Secretary of the Company;

 

(b) Company shall have performed and complied with, in all material respects,
all agreements required by this Agreement to be performed or complied with by it
prior to or at Closing and Purchaser shall have received a certificate to such
effect duly executed by the Secretary of the Company;



--------------------------------------------------------------------------------

(c) No proceeding by any Person shall be threatened or pending which seeks to
prohibit or declare illegal, or to obtain a material amount of damages arising
from, the transactions contemplated by this Agreement and no Law or judgment
shall be in effect having any of such effects;

 

(d) No event, fact, or change occurs between the date of this Agreement and the
Closing which would have a material adverse impact on the Business, operations,
assets, condition or financial situation and/or results of the Company;

 

(e) Purchaser shall have executed employment agreements with Roman Casciano, Lee
Stern and Elvira Müller, which is anticipated to be completed two weeks
following the execution of this Agreement;

 

(f) Company shall have obtained an order of the Bankruptcy Court authorizing the
sale and conveyance of the Assets;

 

(g) Company shall have received an agreement or UCC-3 Termination Statement from
Laurus/Valens to release all Claims and Liens against the Assets; and

 

(h) Company shall have obtained, in a form satisfactory to Purchaser, all
required and which are required consents to allow assignment of the written
Contracts, including without limitation all client contracts and Subleases,
identified in Schedule 5.9 hereto, except with respect to any such Contract(s)
as to which Purchaser waives the requirement of such consent.

 

Section 4.2. Conditions Precedent to Obligations of Seller

The obligations of the Company to sell the Assets at Closing are subject to the
satisfaction at or prior to the Closing of each of the following conditions
(unless satisfaction of such condition is expressly waived by the Company in
writing):

 

(a) Each of the representations and warranties of Purchaser contained in Article
VI and elsewhere herein shall be accurate in all material respects as of the
date of this Agreement and as of Closing as though restated on and as of such
date (except in the case of any representation or warranty that by its terms is
made as of a date specified therein, which shall be accurate in all material
respects as of such date);

 

(b) Purchaser shall have performed and complied with, in all material respects,
all agreements required by this Agreement to be performed or complied with by it
prior to or at the Closing;

 

(c) Company shall have obtained an order of the Bankruptcy Court authorizing the
sale and conveyance of the Assets; and

 

(d) Company shall have received an agreement or UCC-3 Termination Statement from
Laurus/Valens to release all Claims and Liens against the Assets.



--------------------------------------------------------------------------------

Section 4.3. Conditions Precedent to Obligations of the Parties

The Parties shall have obtained an order approving and authorizing the sale of
Assets contemplated hereby, from the Bankruptcy Court that may be required in
relation to the Chapter 11 Proceedings.

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT COMPANY
(Parent Company representations and warranties are limited to Sections 5.1(b),
5.2, 5.3 and 5.14 only and these identified representations and warranties are
made jointly with the Company)

 

 

Except as mentioned expressly in this Agreement, each of the Seller and the
Parent Company represents and warrants to the Purchaser as of the date hereof
and at Closing as set forth in this Article V; Parent Company represents and
warrants as to the items set forth in Sections 5.1(b), 5.2, 5.3 and 5.14 only.

 

Section 5.1. Organization, Standing, Authority, Consent and Power

 

(a) Regarding the Company:

 

  (i) The Company is a corporation validly existing and in good standing under
the laws of Florida and has the requisite corporate powers and corporate
authority to carry on its businesses as being conducted on the date hereof.

 

  (ii) The Company is the lawful owner of the Assets as identified in
Schedule 1, which at Closing will be delivered to Purchaser free of any Liens.

 

  (iii) The Company has the requisite power and authority to execute, deliver
and perform this Agreement and to consummate the transactions contemplated.

 

  (iv) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate actions on the part of the Company.

 

  (v) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

  (vi) Neither the execution and the delivery of this Agreement nor the
consummation of the transactions contemplated hereby (i) will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any Governmental Authority to which the
Company may be subject or any provision of the Company’s Articles of
Association, (ii) will conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under, any
Contract or Permit to which the Company is a party or by which it is bound or to
which any of the Assets are subject, (iii) will result in the creation or any
imposition of any Lien upon or give to any Person any interest or right
(including any right of termination or cancellation) in or with respect to the
Assets of the Company, or (iv) will require the Company to obtain or make any
consent, authorization, approval or registration with or from any Person.



--------------------------------------------------------------------------------

  (vii) Neither the Company nor the Parent Company has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

 

  (viii) The Company has the requisite corporate power and corporate authority
to own its assets and to carry on its businesses as conducted.

 

  (ix) The up-to-date Articles of Association of the Company (which are attached
in Schedule 5.1 together with a copy of an up-to-date certificate of
registration) have been drafted in accordance with applicable Laws.

 

  (x) The Company is not subject to any Insolvency Related Procedure, except
that it is a party to the Chapter 11 Proceedings.

 

  (xi) The Company’s corporate books are complete, correct and up-to-date and
have been properly maintained in accordance with applicable law.

 

(b) Regarding the Parent Company

 

  (i) The Parent Company is a corporation validly existing and in good standing
under the laws of Florida.

 

  (ii) The Parent Company is the lawful owner of all of the issued and
outstanding capital stock of the Company.

 

  (iii) The Parent Company has the requisite power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated.

 

  (iv) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate actions on the part of the Parent Company.

 

  (v) This Agreement has been duly executed and delivered by the Parent Company
and constitutes a legal, valid and binding obligation of the Parent Company
enforceable against the Parent Company in accordance with its terms.

 

  (vi) Upon delivery of a release agreement executed by the Laurus/Valens
entities, neither the execution and the delivery of this Agreement nor the
consummation of the transactions contemplated hereby (i) will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any Governmental Authority to which the
Parent Company may be subject or any provision of the Parent Company’s Articles
of Association, (ii) will conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under, any
Contract or Permit to which the Company is a party or by which it is bound or to
which any of its assets are subject, (iii) will result in the creation or any
imposition of any Lien upon or give to any Person any interest or right
(including any right of termination or cancellation) in or with respect to the
Assets of the Company, or (iv) will require the Company or the Parent Company to
obtain or make any consent, authorization, approval or registration with or from
any Person.



--------------------------------------------------------------------------------

  (vii) The Parent Company is not subject to any Insolvency Related Procedure,
except that it is a party to the Chapter 11 Proceedings.

 

Section 5.2. Share Capital

At all times since the Company’s formation, the entire authorized capital stock
of the Company has consisted of One Hundred (100) shares of common stock, $1.00
par value per share, of which only the One Hundred (100) Shares are issued and
outstanding.

The Shares are owned of record and beneficially by the Parent Company, have been
duly authorized, validly issued, are fully paid and non-assessable and have not
been issued in violation of any pre-emptive, first refusal or similar rights nor
redeemed. There is no option, warrant, right, commitment, proxy, voting trust or
other agreement of any nature whatsoever, fixed or contingent, that directly or
indirectly (i) calls for the issuance, sale, pledge or other disposal of any
shares of the capital stock of the Company, or any securities convertible into
any shares of capital stock of the Company or (ii) relates to the voting or
control of such shares of capital stock, securities or rights.

The Company does not currently hold any interest in any other Entity and has
never held any such interest in any Entity other than Analytica International
GmbH a/k/a IMOR GmbH.

 

Section 5.3. Financial Information

 

(a) Financial Statements

All accounting books, records and other financial documents pertaining to the
three (3) last tax years of the Company give a complete, true and fair view of
the situation of the Company, its profits, losses and assets for the periods
specified therein. The Financial Statements treat the allocation of percentage
of work completed, intercompany and shared expenses and revenue and expenses
recognition in a consistent manner consistent with Applicable Accounting
Principles.

The Company has made available to the Purchaser copies of the unaudited
financial statements for the Company, which are attached as Schedule 5.3,
showing the financial results and position of the Company, as at and for the
periods specified therein (hereafter the “Financial Statements”). The Financial
Statements have been prepared in accordance with Applicable Accounting
Principles in accordance with applicable standards. There have been no changes
in the Applicable Accounting Principles applied by the Company for the tax year
ended 30th of September 2011, from the Applicable Accounting Principles applied
by the Company during the previous tax year except for the ones stated in the
Financial Statements.



--------------------------------------------------------------------------------

(b) Debt

As agreed by the Parties and pursuant to the undertaking of the Seller set forth
in Section 2.2 above, the Assets shall be free of any debt or other Liability of
any nature (whether financial or operational) at Closing.

 

(c) Off-balance sheet and other Liability

All off-balance sheet liabilities of the Company (including without limitation
any liability of the Company to its shareholder) have been set forth in and are
duly mentioned with an explanation in the notes to the Financial Statements, and
no additional off-balance sheet liability has been incurred, made or assumed by
the Company since the date of the Financial Statements.

The Company has no Claims, Liabilities or indebtedness (whether asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, and due or to become due, including any liability for Taxes) which
would be required to be reflected on the balance sheet in accordance with GAAP,
other than Liabilities and obligations incurred in the regular course of
business consistent with past practice after the date of the Financial
Statements, none of which individually or in the aggregate would reasonably be
expected to have a material adverse effect on the business, assets or prospects
of the Company.

 

(d) Guarantees; Liens

 

  (i) No Person has given any guarantee of or security for any overdraft, loan
or other indebtedness granted to or due to the Company except as associated with
leases.

 

  (ii) The Company has not guaranteed the obligations of any other Person other
than the Parent Company.

 

  (iii) The Company is not liable to any Person for the performance or failure
to perform of any Person other than the Parent Company.

 

  (iv) All Liens currently existing against any of the Assets are set forth in
Schedule 5.3(d) attached hereto. As of the Closing there will be no Liens on the
Assets.

 

(e) Conduct of Business

Since September 30, 2011, the date of the latest Financial Statements:

 

  (i) the Company has been operated in a careful and prudent manner with all
diligence and care required and has conducted its activities in the Ordinary
Course of Business consistent with past practices, without significant changes
in its usual practices of production, sale, management or operation;

 

  (ii) except with regard to distributions of cash to the Parent Company, the
Company has not made any distribution of dividends, profits or reserves, shared
any asset or effected any modification of its capital nor redeemed or
repurchased any of its shares;



--------------------------------------------------------------------------------

  (iii) except in the ordinary course of the Company’s business, the Company has
not granted any loan or incurred any indebtedness for an amount exceeding five
thousand dollars (USD $5,000);

 

  (iv) the Company has not incurred any off-balance sheet liability for an
amount exceeding five thousand dollars (USD $5,000);

 

  (v) the Company has not acquired any new fixed assets or sold or leased any of
its fixed assets exceeding ten thousand dollars (USD $10,000);

 

  (vi) the Company has not acquired by any means any interest in any Entity;

 

  (vii) the Company has not disposed of or leased any real property;

 

  (viii) no contract between the Company and its customers, suppliers and
service providers has been substantially modified, nor has any new contract been
entered;

 

  (ix) the Company has not hired or dismissed any employees or modified the
employment conditions or compensation terms of its employees or the employees’
rights in force within the Company;

 

  (x) the Company has not modified the composition of its corporate bodies nor
the rights and obligations of their members;

 

  (xi) the Company has not modified in a substantial manner its accounting
policy;

 

  (xii) the Company has not made any commitment to undertake any of the actions
listed above; and

 

  (xiii) no event, which could have detrimental effects on the assets, the
financial status, the figures, the activity, the image or the perspectives of
the Company, has occurred.

 

(f) Subsidiaries.

Other than Analytica International GmbH a/k/a IMOR GmbH, the Company has no
direct or indirect Subsidiaries, does not own any direct or indirect equity
interest in any other Entity and is not a partner or participant in any
partnership or any joint venture with any third party.

 

Section 5.4. Compliance with Applicable Laws

 

  (i) the Company exists, is organized, conducts and has always conducted its
business in compliance with all applicable Laws; and

 

  (ii) since the date of the Financial Statements the Company did not receive
any written notice of alleged violation of such Laws or any written notice of
investigation or audit by any Governmental Authority which remains outstanding
and unresolved.



--------------------------------------------------------------------------------

The Company holds all Permits and consents necessary to conduct its business and
all such Permits, and consents, are set forth in Schedule 5.4 hereto, are in
full force and effect, and to the knowledge of Seller, no suspension or
cancellation or any of them is threatened.



--------------------------------------------------------------------------------

Section 5.5. Litigation

There is no action, suit, arbitration or other proceeding pending or threatened
in writing against the Company and there are no circumstances likely to give
rise to the same. The Company is not party to, or subject to or bound by, any
order, injunction or decree of any Governmental Authority and there are, no
circumstances likely to give rise to the same. The Company is a party to the
Chapter 11 Proceedings in which there are ongoing proceedings involving
resolution of Claims.

 

Section 5.6. Fixed Assets

The Company has good title to all of the fixed assets that it owns (in such case
as of Closing will be free and clear of any Liens) or uses in the conduct of the
Business. Except for the properties and assets of others that are used by, or
leased or licensed to the Company, the Company owns all of the assets that it
currently uses in the conduct of the Business. The Company’s properties and
assets are sufficient for the Company to operate the Business in the Ordinary
Course of Business. The material fixed assets owned by the Company are being
maintained in accordance with their usual practices and, considered as a whole,
are in good working condition, normal or reasonable wear and tear excepted given
their age and use.

 

Section 5.7. Real Property

 

(a) The Company owns no real property.

 

(b) Attached in Schedule 5.7(b) are copies of all the leaseholds or
sub-leaseholds of real property and other interests in real estate property held
pursuant to Contracts by the Company.

 

(c) The Company legally occupies its business premises under the Contracts
referred to above, which are in full force and effect; the Company having paid
the rent and respected and performed in all materials respects its obligations
under these Contracts.

 

(d) The Company has not granted any sub-lease or license relating to these
premises nor assigned any interest in any of the Contracts referred to above.

 

(e) The Company is in material compliance with all safety regulations or
requirements and other laws applicable to its occupancy (as applicable) of any
real property and has made, in a timely manner, all applicable regulatory and
other required filings in connection therewith, if any.

 

Section 5.8. Intellectual Property

 

(a) The Company owns and uses, in the operation of the Business, patents, patent
applications, registered trademarks, trademark applications, copyrights or
copyright applications, corporate names, logos, designs, software and domain
names as set out in Schedule 5.8 (the “Intellectual Property Rights”).

 

(b) The Company validly owns (as of Closing free and clear of any Liens) or uses
the Intellectual Property Rights pursuant to licenses granted by third parties
(in full force and effect).



--------------------------------------------------------------------------------

(c) None of the employees of the Company owns, directly or indirectly, in whole
or in part any intellectual property rights which are necessary to the operation
of the Company.

 

(d) The Company’s Business does not infringe upon or violate any intellectual or
industrial property right of any third party.

 

(e) The Company has always protected the Intellectual Property Rights, which it
has developed, in a careful and prudent manner and has always made the necessary
filings with the relevant authority to have such rights protected and to ensure
a free and peaceful use of such rights by the Company.

 

Section 5.9. Contracts

 

(a) The Company has set forth in Schedule 5.9 hereto a list of, and has made
available to the Purchaser, all written Contracts to which the Company is a
party or by which it is or its assets are bound, and which meet any of the
following criteria (i) are necessary to the business of the Company; or
(ii) must be performed over a period of more than 1 year from the date hereof;
or (iii) involve payment or receipt of an amount in excess of thirty thousand
dollars (USD $30,000); or (iv) are active contracts with customers (regardless
of amount), or (v) involve the rental of any real property, or (vi) involve the
incurrence by the Company of debt for borrowed money (the “Specified
Contracts”). For clarification, the Company has not identified any oral
agreements with the exception of the oral agreements with employees.

 

(b) All the Specified Contracts are in full force and effect and the Company has
not received any claim or notice in writing of the intention of any Person to
terminate any Contract to which the Company is a party or by which it is or its
assets are bound.

 

(c) The Company, excluding the inactive subsidiary Analytica International GmbH
a/k/a IMOR GmbH, to the best knowledge of the Company has always performed in
all material respects its obligations under the Contracts to which it has been
or is a party and neither the Seller nor, to the knowledge of the Seller, any
other party, is in breach or violation of, or default under, any such Contract,
and to the Seller’s knowledge no event has occurred, is pending or, to the
knowledge of the Seller, is threatened, which, has not been resolved and which
after the giving of notice, with the lapse of time, or otherwise, would
constitute a breach or default by the Seller or, to the knowledge of the Seller,
any other party under such Contract. For clarification, active customer
contracts are ongoing and subject to normal course of business issues,
discussions and even disagreements regarding the various aspects of the
performance of the work related to any such Contract. Further, under various
supply and real estate lease contracts, the Company may not always have made
required or anticipated payments on a timely basis; however, the timing of any
such payment has not resulted in a claim or threat of a breach of the Contract.



--------------------------------------------------------------------------------

Section 5.10. Business

 

(a) Each of the services provided by the Company has been, and is, in compliance
with all applicable Laws.

 

(b) There are no warranty claims pending with respect to any services provided
by the Company and there are no such claims threatened by any Person.

 

(c) As it stands at the date of this Agreement (and at Closing), the Company has
all means (assets, contracts, authorization, permits, rights, etc.) necessary
for operating the Business in the Ordinary Course of Business.

 

(d) There exist no contracts, agreements or other undertakings applicable to the
Company which prohibit or restrict, in any way, the right of the Company to
conduct the Business as it sees fit, including without limitation, prohibitions
or restrictions on the scope or location of conducting such Business, the right
and ability to solicit and hire or otherwise engage any Person or the right to
provide its services to any Person.

 

Section 5.11. Employee Matters

 

(a) There is no outstanding Claim against the Company by any former or present
employee, or any actual or threatened dispute between the Company and a number
or class of employees, other than as disclosed in Schedule 5.11(a).

 

(b) Employee Plans, benefits, bonuses, welfare arrangements, unemployment or
severance benefits, pensions, retirement plans, health or other employee
insurance plans, employee training programs, savings, deferred compensation, or
other similar arrangements maintained by the Company, individually or
collectively, in favour of any of its employees, other than pursuant to
mandatory Laws or applicable collective bargaining agreements (or similar
agreements) have been attached in Schedule 5.11(b) (“Benefit Plans”) and comply
with applicable Laws.

 

  (i) Each Benefit Plan and the administration thereof complies, and has at all
times complied, in all material respects with its terms and with the
requirements of all applicable Laws, including ERISA and the Code, and each
Benefit Plan intended to qualify under section 401(a) of the Code has at all
times since its adoption been so qualified, and each trust which forms a part of
any such plan has at all times since its adoption been tax exempt under section
501(a) of the Code.

 

  (ii) No Benefit Plan is a “defined benefit plan” within the meaning of section
414(j) of the Code.

 

  (iii) No Benefit Plan is a multiemployer plan within the meaning of section
3(37) of ERISA.

 

  (iv) No direct, contingent or secondary liability has been incurred or is
expected to be incurred by the Company under Title IV of ERISA to any party with
respect to any Benefit Plan, or with respect to any other Benefit Plan presently
or heretofore maintained or contributed to by any ERISA Affiliate.



--------------------------------------------------------------------------------

  (v) Neither the Company nor any ERISA Affiliate has incurred any material
liability for any Tax imposed under sections 4971 through 4980E of the Code or
civil liability under sections 502(i) or (l) of ERISA.

 

  (vi) No benefit under any Benefit Plan, including, without limitation, any
severance or parachute payment plan or agreement, will be established or become
accelerated, vested or payable by reason of any transaction contemplated under
this Agreement.

 

  (vii) Except to the extent that any of the Company’s insurance plans provide
coverage beyond the termination of an employee’s employment, no Benefit Plan
provides health or death benefit coverage beyond the termination of an
employee’s employment, except as required by Part 6 of Subtitle B of Title I of
ERISA or section 4980B of the Code or any state Laws requiring continuation of
benefits coverage following termination of employment.

 

  (viii) No suit, actions or other litigation (excluding Claims for benefits
incurred in the ordinary course of business consistent with past practice of
Benefit Plan activities) have been brought or, to the knowledge of the Company,
threatened against or with respect to any Benefit Plan that could, individually
or in the aggregate, have a material adverse effect on the business, assets or
prospects of the Company.

 

  (ix) All contributions to Benefit Plans that were required to be made under
such Benefit Plans have been made, and all benefits accrued under any unfunded
Benefit Plan have been paid, accrued or otherwise reserved in accordance with
the Company’s past practices, and the Company has performed all material
obligations required to be performed under all Benefit Plans.

 

  (x) No current or former service provider of the Company or any ERISA
Affiliate has the right to any material payment, award or benefit under any
Benefit Plan that could give rise to the imposition of Tax on such service
provider under Section 409A of the Code.

 

  (xi) Each employee or contractor who renders services to the Company or any
ERISA Affiliate who is classified by such entity as having the status of an
independent contractor or other non-employee status for any purpose (including,
without limitation, for purposes of taxation and tax reporting under any Benefit
Plan) is properly so classified.

 

(c) The Company does not have Employment Contracts in effect for its U.S. based
employees; however, all confidentiality, inventions and other agreements are
listed in Schedule 7.4(c) and will be retained by the Company except as related
to the Company or the business of the Company which will be assigned to the
Purchaser. The Company does have employment agreements with the German based
employees which agreements are listed in Schedule 5.11(c) and will be assigned,
to the extent permitted by applicable law, to the Purchaser. Further, at
employment of a U.S. employee, the Company generally issued an offer letter to
its current U.S. employees and to the extent available, they are listed in
Schedule 5.11(c). When an employee is not a U.S. citizen, the Company and the
Purchaser will cooperate in any VISA or similar matters relating to the
citizenship of the employee.

 

(d) The conditions of employment and the working conditions of the Company’s
employees comply and have always complied with the Laws and the Company has
always complied with its obligations under the Employment Contracts and the
Laws.



--------------------------------------------------------------------------------

(e) There have been no professional accidents over the last five (5) years in
the Company, which resulted in a sick leave in excess of three (3) weeks.

 

(f) No employee, director, executive or officer of the Company is entitled, upon
termination of his/her employment with the Company, or as a result of the
consummation of the transactions contemplated by this Agreement, to special
benefits and/or payment by the Company of an amount (including, without
limitation, any type of “golden parachute”) and/or to a termination period
notice exceeding that provided by the applicable Laws. For clarification,
employees who were granted employee stock options and who have 401k plan
participation with the Parent Company will be treated post-Closing, in
accordance with such plans.

 

(g) To the knowledge of the Seller, except as provided in or in accordance with
this transaction, no executive, key employee or significant group of employees’
plans to terminate employment with the Company during the next twelve months or
as noted in Schedule 5.11(c). Except as set forth in Schedule 5.11(g) hereto,
the Company is not a party to or bound by (a) any collective bargaining
agreement nor has it experienced any strike or material grievance, claim of
unfair labor practices or other collective bargaining dispute within the past
four years, (b) any Employment Contract with any employee (except for the
Contracts of Germany employees listed in Schedule 5.11(c), or (c) any Contract
pursuant to which severance payments may be payable to any employee. The Company
has not committed any unfair labor practice. To the knowledge of the Company no
organizational effort is presently being made or threatened by or on behalf of
any labor union with respect to employees of the Company.

 

(h) The Company has not, during the three (3) years prior to the date of
Closing, received notice of charges or complaints of discrimination pending or
threatened before the United States Equal Employment Opportunity Commission or
any state or local agency with respect to the Company, or any representative of
the Company.

 

(i) There are no worker’s compensations claims pending against the Company and
there is no basis for any such claim.

 

(j) The Company has not received notice of the intent of any Governmental
Authority responsible for the enforcement of labor or employment laws to conduct
an investigation with respect to or relating to the Company, or any of its
employees, and, no such investigation is in progress.

 

Section 5.12. Taxes

 

(a) The Company has timely filed, after giving effect to any applicable
extensions, all material Tax Returns required to be filed by it.

 

(b) All amounts required to be paid by the Company for the purpose of Tax,
social security, insurance, pensions and other similar costs or benefits
relating to employees have been duly and timely paid or when not yet due, have
been duly provisioned in the accounts of the Company, and all amounts required
to be deducted from moneys paid to employees for the purposes of Tax, social
security, insurance, pensions and other similar costs or benefits relating to
employees have been deducted and have been paid to the appropriate Governmental
Authority, and there is no dispute on any issue in respect of any deduction or
payment.



--------------------------------------------------------------------------------

(c) As of the date hereof, there are no actions, suits, proceedings,
investigations, audits, reassessments or claims now pending or threatened in
writing against the Company relating to Taxes.

 

(d) No deficiency in payment of Tax in respect of the period up to and including
the last Tax Returns has been claimed or made by any Tax authority for any year
or part of a year in respect of the Company.

 

(e) The Company has always complied with all Laws relating to Tax matters.

 

(f) The Company has not benefited from any fiscal or favourable Tax regime in
exchange for existing undertakings or obligations by which it is still bound.

 

(g) The Company has not entered into any settlement or compromise of any tax
liability, filed an amended Tax Return, entered into a closing agreement (as
described in Code section 7121 or any corresponding provision of state, local or
foreign law), consented to any extension or waiver of the limitation period
applicable to any Tax claim or assessment, or taken any other similar action
relating to the filing of any Tax Return or the payment or refund of any Tax.

 

(h) The Company neither is nor was a member of an affiliated group within the
meaning of Section 1504(a) of the Code (or any similar group defined under a
similar provision of state, local, or foreign law) (other than any such group of
which the Company is the common parent) filing a consolidated United States
federal income Tax Return, nor does the Company have any liability for the taxes
of any person (other than the Company) under United States Treasury Regulation
Section 1.1502-6 or any analogous or similar provision of Law.

 

(i) For clarification of this Section 5.12, the City of New York Department of
Finance has claimed that a Commercial Rent Tax and a General Corporation Tax is
due in the approximate amount of two hundred eighteen thousand dollars (USD
$218,000). The Company has claimed an exemption from this tax and the matter is
pending before the Bankruptcy Court in the Chapter 11 Proceedings. The Company
retains any liability for the Taxes.

 

Section 5.13. Insurance

 

(a) All the insurance policies of the Company have been attached in Schedule
5.13. All the material tangible assets and premises of the Company are insured
on the date hereof.

 

(b) The Company’s current insurance policies have been subscribed with companies
which are known to be solvent companies, and provide adequate coverage for the
Company’s risks (and in particular professional liability coverage); the
corresponding premiums have been timely paid by the Company. These policies are
in full force and effect in the amounts set forth in Schedule 5.13.



--------------------------------------------------------------------------------

Section 5.14. Relations with the Parent Company’s Group

 

(a) Neither Parent Company, nor any of its Affiliates:

 

  (i) is a creditor or debtor of the Company as a result of any undertaking
whatsoever, or has any present or future rights in general against the Company
except for inter-company transactions;

 

  (ii) has granted any guarantees or sureties for any of the Company’s
undertakings except for the New York real estate lease, which is guaranteed by a
letter of credit provided by the Parent Company. For clarification, at Closing,
the letter of credit issued by or for the Parent Company will be released and
replaced with collateral to be supplied by Purchaser to support the New York
real estate lease being assigned to Purchaser; or

 

  (iii) is to the Company’s knowledge a shareholder or officer of a company
competing with the Company.

 

(b) There are no assets, properties, rights and businesses used in the business
and operations of the Company as heretofore conducted that are owned, directly
or indirectly, by the Parent Company or any of their Affiliates, or any relative
or affiliate of any such person, that will not be transferred to the Company at
or before Closing except the Company uses certain shared resources including
assets, properties, rights and businesses that are owned or licensed by the
Parent Company (“Shared Resources”). Shared Resources include or relate to HR
functions, software and relationships related to the administration of employee
compensation, participation in and administration of employee healthcare plans
and liability insurance plans, employee participation in and administration of
employee benefit plans including employee stock option plans adopted by the
Parent Company in stock of the Parent Company and participation in or
administration of 401K plans, shared IT services and shared accounting and legal
services.

 

(c) At Closing, no contract or commercial relationship other than Shared
Resources between the Parent Company (or any of its Affiliates) and Seller
affecting the Assets being purchased by Purchaser will still be in force. All
contracts or commercial relationships between the Seller (or any of its
Affiliates) and the Parent Company has always been agreed and performed on an
arm’s length basis.

 

(d) At Closing, the Purchaser will be able to operate its Business (and its
activities) independently (operations, customer relationships, etc.) of the
Parent Company, except for Shared Resources.

 

Section 5.15. Consents for Assignment of Contracts

Attached as Schedule 5.9 is a list of all written Contracts specifying which
Contracts require consent in order for the Company to assign same at the
Closing. Except for the written Contracts so identified on Schedule 5.9, no
written Contract to which the Company is a party prohibits assignment by the
Company or requires the consent of any third party thereof, or allows for its
termination or modification by the other parties thereto as a result of an
assignment by the Company. No payment by the Company is or will be due or may be
claimed by any third party as a result of the sale of Assets (including the
assignment of the Contracts) except under the agreement with Laurus/Valens or
any written Contract identified in Schedule 5.9.



--------------------------------------------------------------------------------

Section 5.16. Environmental Matters

 

(a) The Company has complied in all material respects with all applicable
Environmental Laws. The Company has received no written notice that there is
pending, nor is there threatened civil or criminal litigation, written notice of
violation, formal administrative proceeding, or investigation, inquiry or
information request by any Governmental Authority, relating to any Environmental
Law involving the Company or any of its assets.

 

(b) To Company’s knowledge the Company has no liabilities or obligations arising
from the release of any Materials of Environmental Concern into the environment.

 

(c) The Company is not a party to or bound by any court order, administrative
order, consent order or other agreement with any Governmental Authority entered
into in connection with any legal obligation or liability arising under any
Environmental Law.

 

(d) The Company is not aware of any material environmental liability of any
solid or hazardous waste transporter or treatment, storage or disposal facility
that has been used by the Company.

 

Section 5.17. Accuracy of the representations and warranties

The representations and warranties set forth in this Article V are accurate,
complete and sincere and fairly present the situation of the Company as of the
date of the Agreement and as of the Closing. Taken as a whole, such
representations and warranties do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
herein, in the light of the circumstances under which they were made, not
misleading.

 

Section 5.18. No Other Representations and Warranties

Except for the specific representations and warranties contained in this Article
V, neither the Company nor the Parent Company make any other express or implied
representation or warranty to the Purchaser with respect to the Assets, the
Company or the Business.



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

The Purchaser represents and warrants to the Seller as provided in this Article
VI that:

 

(a) The Purchaser is a corporation validly existing under the laws of the
jurisdiction in which it is duly incorporated, and has the requisite corporate
powers and corporate authority to carry on its business as being conducted on
the date hereof; and

 

(b) The Purchaser has the requisite corporate power and corporate authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Purchaser. This Agreement
has been duly executed and delivered by the Purchaser. This Agreement
constitutes legal, valid and binding obligations of the Purchaser.

 

ARTICLE VII. COVENANTS AND UNDERTAKINGS

 

 

 

Section 7.1. Covenants Relating to Conduct of Business

From the date of this Agreement up to the Closing, except as provided in or
contemplated by this Agreement, the Company will carry on the Business in all
material respects in the Ordinary Course of Business, to use all reasonable
efforts consistent with past practices to keep available in all material
respects the services of the Company’s present employees, and to preserve in all
material respects their business relationships with customers and suppliers. In
addition, subject to the above exceptions, the Company will not do any of the
following:

 

(a) amend the Articles of Incorporation (or similar organizational documents) in
any material respect except to change its name;

 

(b) voluntarily incur or assume any material Liability, except in the Ordinary
Course of Business;

 

(c) sell, lease, mortgage, pledge or otherwise dispose of any asset that is
material to the Business of the Company, taken as a whole;

 

(d) execute any amendment or termination, or any agreement to amend or terminate
any material Contract, save in the Ordinary Course of Business;

 

(e) change any material accounting policy; or

 

(f) agree, whether in writing or otherwise, to do any of the foregoing.



--------------------------------------------------------------------------------

Section 7.2. Corporate Actions

 

(a) The Company undertakes to obtain an order of the Bankruptcy Court
authorizing the sale of the Assets at Closing.

 

(b) At or prior to the Closing, the Company shall change its name to a name that
does not contain the word “Analytica” or any variation thereof.

 

Section 7.3. Covenant not to compete – not to solicit

 

(a) Non-compete

For a period of five (5) years from the Closing (the “Non Competition Period”),
the Company and the Parent Company each undertakes not to, and procures that its
Subsidiaries and Affiliates will not:

 

  (i) under any circumstances, either directly or indirectly, either solely or
jointly with any other Person and in any capacity whatsoever, carry on or be
engaged or concerned or interested in the business or activity of providing
consulting to third parties in a fashion which competes with the Business
carried on by the Company as at the date hereof (“Competitive Business”);

 

  (ii) create or acquire any direct or indirect shareholding (with the exception
of a shareholding not exceeding five percent (5%) of the share capital or voting
rights of a listed company) in any company, businesses or group carrying on any
businesses or activities which compete with the Business carried on by the
Company as at the date hereof; and

 

  (iii) for clarification, this Section 7.3(a) will not prevent (or require any
consent from Purchaser) the Parent Company nor its Affiliates from entering into
and/or closing any transaction which is a sale of assets of the Parent Company
or its Affiliates, sale of stock of the Parent Company or its Affiliates,
licensing agreement or other agreement to (alone or jointly) commercialize,
develop or market any product of the Parent Company or its Affiliates, which is
not a Competitive Business, even if the purchaser or its affiliates may own or
engage in a Competitive Business.

 

(b) Non-solicitation

During the Non-Competition Period, neither the Company nor the Parent Company
will (and each will ensure that none of their respective Subsidiaries or
Affiliates will) employ any of the employees or company representatives of the
Company, in whatever capacity, even in connection with an activity which does
not compete with that carried on by the Company as at this date and shall not,
directly or indirectly, solicit any client or supplier of the Company. Company
or Parent Company may engage senior managers of the Company assigned or
transferred to Purchaser as a consultant on an “as available basis” with express
permission from Purchaser.

Company acknowledges that the consideration for the undertakings contained in
Article VII is included within the Consideration and as a result Company agrees
not to challenge Purchaser in relation to such undertakings.



--------------------------------------------------------------------------------

Company agrees not to disclose to any third party, nor use any information or
knowledge (including any technical, commercial, financial or any other
information) of which it was aware during the time period during which Seller
owned the Assets. This prohibition does not apply to any information or
knowledge that is in the public domain as at the date of this Agreement or to
any information or knowledge that relates to any biotech product developed or
being developed by the Company, Parent Company or any Subsidiary. This
prohibition not to use any information or knowledge (but not the prohibition to
disclose such information) shall terminate at the end of the Non-Competition
Period.

 

Section 7.4. Other Covenants & Undertakings

 

(a) Research Services

The Purchaser, after the Closing, shall grant to the Company, at no additional
consideration up to a maximum of six hundred thousand dollars (USD $600,000)
worth of research services as requested by Company or Parent Company in
accordance with the terms set forth in Schedule 4 (the “Research Services”).
Purchaser, Company and Parent Company shall enter into a standard form of Client
Confidentiality Agreement in connection with the Research Services.

 

(b) Support during interim period

It is agreed that for a period of up to twelve (12) months following the
Closing, the Company and/or the Parent Company will continue (to the extent
reasonably possible and requested) to provide to Purchaser all attributes of the
Shared Resources as they are in existence as of the date of Closing with no
additional consideration (except where the Company or Parent Company has
expenses to third parties in connection with the Shared Resources in which event
the third party expense will be fairly allocated between the Parties) with
regard to the Assets and personnel of the Company and except where the Company
or Parent Company is not able to provide such services such as health insurance.

 

(c) Continuance of Employee Confidentiality Agreements

The Parties acknowledge that Seller’s employees are subject to existing
Confidentiality Agreements as listed on Schedule 7.4(c). Purchaser agrees that
it will take no intentional action to cause any such employee to breach such
employee’s obligation of confidentiality thereunder as it pertains to
confidential information of the Parent Company and its majority-owned
subsidiary, Biovest International, Inc.

 

(d) Assumption by Purchaser of Employee Obligations

Purchaser agrees to assume any existing liability of Seller to existing
employees of Seller that are hired by Purchaser at Closing on account of
accrued/unused vacation and/or sick leave which would otherwise become due and
payable to such employees by Seller upon the termination of employment of such
employees at the time of Closing, provided however, such assumption shall
include only the obligation to afford such employees the opportunity to use such
accrued/unused vacation and/or sick leave and shall not include any obligation
to make cash payments to such employees resulting from such termination of
employment by Seller.



--------------------------------------------------------------------------------

(e) Purchaser may at its election form a new U.S. corporation to be named
“Analytica International, Inc.” or other name selected by Purchaser (the
“Newcorp”) and to acquire the Assets into Newcorp. In such event, both Newcorp
and the Purchaser will be parties hereto and to the Earnout and will be
responsible and liable therein.

 

(f) The Company and the Parent Company agree that with respect to any accounts
receivable retained by the Company at the Closing (the “Accounts Receivable”)
they will not use any extra-ordinary collection efforts (including, without
limitation, the use of third party collection agents, or the institution of
legal proceedings) to collect such Accounts Receivable without receiving the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld.

 

ARTICLE VIII. INDEMNIFICATION OBLIGATIONS

 

 

Section 8.1. Indemnification by the Company and the Parent Company (Parent
Company indemnification is limited to the specific representations and
warranties applicable to Parent Company and for the identified representations
and warranties, Parent Company and Company shall make the representations and
warranties jointly)

 

(a) From and after the Closing and subject to the provisions of this Article
VIII, the Company and/or the Parent Company, as applicable, shall indemnify the
Purchaser and hold harmless the Purchaser, as sole remedy, from and against any
Damages actually suffered by the Purchaser as a result of :

 

  (i) any inaccuracy, breach or omission of any material representation or
warranty of the Company or the Parent Company (for specific representations and
warranties made by Parent Company ) contained in this Agreement;

 

  (ii) any breach of any material covenant or agreement of the Company or the
Parent Company contained in this Agreement or any agreement entered into
pursuant hereto;

 

  (iii) any Liability of the Company for any Tax accruing on or before Closing;

 

  (iv) any Retained Liabilities or the Company’s failure to fully satisfy and
discharge any Retained Liabilities; and

 

  (v) any decrease or deficiency of assets or insufficiency of reserves, as
compared to their amount in the Financial Statements, to the extent originating
before the date of the Financial Statements provided that the assets are carried
on the Financial Statements at cost less depreciation and/or amortization as
deemed appropriate by the Company and that the Financial Statements reflect
reserves, if any, and the policies for income and expense recognition are
treated in a consistent manner deemed appropriate by Applicable Accounting
Principles by the Company and its auditors.



--------------------------------------------------------------------------------

(b) For the purposes of Section 8.1(a), the indemnification by the Seller shall
be deemed as a reduction of the Consideration and the indemnification will first
be paid through the reduction of the Earnout payments and only when the Earnout
payments are exhausted will indemnification be a claim against Seller or where
applicable the Parent Company.

 

Section 8.2. Method of asserting Claims

All claims by the Purchaser shall be asserted and resolved as follows:

 

(a) Claim Notices

In the event where any event occurred, which could give rise to Damages for
which the Company would be liable towards the Purchaser, the latter shall send
to the Company and the Parent Company a written notice (a “Claim Notice”)
specifying the factual basis of such claim and the amount or a good faith
estimate amount of related Damages (which estimate shall not be conclusive of
the final amount of such claim), all with reasonable particularity and
containing a reference to the provisions of this Agreement in respect of which a
right to be indemnified is claimed, and all supporting evidence in order for the
indemnifying party to assess the merits of the claim and the computation or
estimate of Damages.

For the purpose of this Article VIII any claim, demand or proceeding asserted or
instituted by any Person other than the indemnified party (including by any
Governmental Authority) is referred to as a “Third Party Claim” whereas all the
other claims (which do not involve a Third Party Claim) shall be referred to as
a “Direct Claim”.

 

(b) Time for a Claim Notice

The Purchaser shall send a Claim Notice:

 

  (i) in the case of a Third Party Claim, within thirty (30) Business Days of
receipt of actual notice of such Third Party Claim (or such shorter period as
may be warranted under the circumstances), such delay being reduced to ten
(10) Business Days in case of a notice of tax or social reassessment served to
the Purchaser;

In the case of a Direct Claim, with reasonable promptness in view of the
circumstances but in no event later than thirty (30) Business Days after the
Purchaser first becomes aware of the facts upon which the Direct Claim is based.

Failure to give notice within the above periods shall prevent the Purchaser from
asking for or seeking indemnification from the Company or Parent Company for the
corresponding Direct Claim or Third Party Claim.



--------------------------------------------------------------------------------

(c) Direct Claim Review Period

In the event of a Direct Claim, the Company and Parent Company shall have sixty
(60) Business Days following the receipt of the relevant Claim Notice to make
such investigation of the underlying Claim as they consider necessary or
desirable. If the relevant Parties agree upon the validity and amount of such
Claim, the Company or Parent Company shall pay to the Purchaser, within fifteen
(15) Business Days following the date of such agreement, the full agreed amount
of such Claim. To the extent that any portion of the Claim is not disputed by
the Company or Parent Company within the period of sixty (60) Business Days,
such portion of the Claim shall be paid by the Company or Parent Company to the
Purchaser, ultimately on the last day of the aforementioned period of sixty
(60) Business Days. If the relevant Parties are unable to reach agreement or if
the Company or Parent Company disputes its liability to the indemnified party in
respect of the underlying Claim, the Purchaser shall have the right to commence
legal proceedings against the Company and the Parent Company and the
indemnification will be due on the date of a immediately executable decision of
the competent court.

 

(d) Defence of a Third Party Claim

 

  (i) The Company and Parent Company shall inform the Indemnified Party within
sixty (60) Business Days from the receipt of the relevant Claim Notice as to
whether they elect to be involved, at their own costs and expenses, in the
defence of the Third Party Claim alongside counsel of the Purchaser. If the
Company or Parent Company elects to do so, they shall then arrange for the
assistance of an attorney of their choice, and bear the attorney’s fees in
relation to the matter.

 

  (ii) If the Company or Parent Company elects to be involved in the defence of
the Third Party Claim, the Parties shall, prior to taking any action within the
scope of legal proceedings or otherwise in handling such Third Party Claim,
consult each other and, in deciding which actions they shall take, they shall
take into account the legitimate business interests of all parties.

 

  (iii) The Party conducting the defence against a Third Party Claim shall keep
the other Party reasonably informed of any development in the dispute of such
Claim and of its intentions as to how to proceed.

 

  (iv) Neither the Company nor the Parent Company shall be liable for any Third
Party Claim which is settled or otherwise compromised or in respect of which any
admission of liability is made without its prior written consent, which consent
shall not be unreasonably withheld or delayed (and which consent shall be deemed
to be given if the indemnifying party shall not have responded in writing within
thirty (30) Business Days of its receipt of a request for consent by the
Purchaser).

If a settlement offer is received, which the Company or Parent Company, but not
the Purchaser, is willing to accept, the Purchaser may elect to continue the
defence of such Third Party Claim at its own expense, in which case the
liability of the Company, or Parent Company, as the case may be, shall be
limited to the lesser of: (i) Damages calculated as if the Third Party Claim
were settled in accordance with the proposed settlement offer; and (ii) the
Damages actually suffered by the Purchaser taking into account the final
determination of the Third Party Claim.



--------------------------------------------------------------------------------

If a settlement offer is received, which the Purchaser, but not the Company or
the Parent Company, is willing to accept, the Company or Parent Company, as the
case may be, shall continue the defence of such Third Party Claim at their own
costs and expenses. In such case, the liability of the Company and Parent
Company shall not be limited by the settlement offer.

 

(e) Mitigation

The Purchaser shall use its reasonable endeavours to mitigate any Damages
resulting from any matters giving rise to a claim for indemnification under this
Article VIII, including prosecuting diligently and in good faith any claim that
it may have under any applicable insurance policy or similar arrangement prior
to collecting indemnification payment under this Article VIII. Furthermore, in
case a breach of any of the representations of the Company or Parent Company
under Article V can be remedied by the Purchaser and it has not yet given rise
to Damages, then the Purchaser undertakes to make all reasonable endeavours in
order to take appropriate actions to remedy such breach if possible and to avoid
any Damage to occur.

 

(f) Payment

No amount shall become due and payable by the Company or Parent Company to the
Purchaser in respect of any Third Party Claim unless and to the extent that the
Purchaser has actually paid the relevant Damages to the relevant third party as
a result of a immediately executable decision of a court of competent
jurisdiction, a immediately executable decision of an arbitral tribunal or a
binding settlement or other agreement among the relevant parties.

In the event of a Claim relating to Taxes and of a Damage required to be paid by
any Governmental Authority, such Damage being not definitive, the Seller may
delay to indemnify the Purchaser.

For the avoidance of doubt, all provisions of Section 8.2(f) are not in
contradiction with Section 8.6 as all amounts claimed could be retained by the
Purchaser on any subsequent payment including the Earnout. However, it will be
finally settled when such amount becomes definitive.

 

Section 8.3. Calculation of Damages

 

(a) In calculating the amount of any Damages claimed by the Purchaser, there
shall be deducted:

 

  (i) the amount of any indemnification or other recoveries (including insurance
proceeds) paid or payable to the Purchaser by any third party with respect to
such Damages, such amount to be reduced by the amount of any Tax paid or to be
paid by the Purchaser in respect thereof; and

 

  (ii) the amount of any corresponding Tax savings or benefit (including any Tax
reduction, credit, redemption, or loss carry-back or carry-forward) which is or
can be effected by the Purchaser in respect of any taxable period in respect of
such Damages.



--------------------------------------------------------------------------------

(b) In the event that the amount of any deduction referred to in this Article is
determined only after payment by the Indemnifying Party of the amount otherwise
required pursuant to this Article, the Purchaser shall repay to the Company or
Parent Company promptly after such determination any such payments that the
Company or Parent Company, as the case may be, would not have had to make
pursuant to this Article, had such determination been made at or prior to the
time of such payment.

 

(c) The Purchaser hereby undertakes to promptly inform the Company and the
Parent Company of any event which could give rise to a deduction in Damages as
set forth in this Section 8.3. Any Claim which could be made under several
representations or warranties or indemnification shall be deemed to form one
single Claim.

 

Section 8.4. Limitations

 

(a) Only Claims relating to Damages which individually exceed one thousand
dollars (USD $1,000) excluding Taxes, shall be taken into consideration for the
purposes of calculating whether the threshold referred to in (b) below is
attained.

 

(b) With respect only to claims arising as a result of indemnification claims
under Section 8.1(a)(i), the Seller shall only be obliged to indemnify the
Purchaser when the aggregate amount of the indemnification due to the Purchaser
thereunder exceeds seventy-five thousand dollars (USD $75,000) excluding Taxes,
it being specified that this amount is a threshold and not a deductible, which
means that as soon as the threshold is exceeded the Purchaser is entitled to the
entire amount and not only which is in excess of that threshold.

 

(c) The Seller shall not be liable under its indemnification undertaking under
Section 8.1(a)(i) beyond a total and global amount equal to the whole
Consideration actually or required to be paid by the Purchaser.

 

Section 8.5. Exclusions

 

(a) No claim in respect of Taxes shall entitle the Purchaser to be indemnified
if it corresponds to a mere change in the time when a Tax should have been paid
or if such Tax can effectively be deducted or recovered by the Company.

 

(b) The Seller shall have no liability for Damages which arise as a result of:

 

  (i) actions taken by or on behalf of, or omissions of, the Purchaser or any of
the Purchaser companies after the Closing including but not limited to
(x) changes in accounting methods or policies, or (y) the granting of any
extensions or waivers with respect to any statute of limitations applicable to
claims which might be made against the Purchaser or any of the Purchaser
companies;



--------------------------------------------------------------------------------

  (ii) the passing of, or any change in, after the Closing, any Law or
administrative practice of any Governmental Authority in any such case not
actually in force at the date of this Agreement (even if retroactive in effect),
including, but not limited to, any increase in the Tax rates in effect on the
date hereof or imposition of any Tax not in effect on the date hereof.

 

Section 8.6. Time for Claims

Subject to the terms and conditions set forth in this Article VIII, all
representations and warranties and the indemnification mechanism contained in
this Agreement shall terminate on the date that is thirty-six (36) months after
the Closing at midnight, New York City time. The provisions regarding time for
Claims does not limit in any fashion the Company’s ability to assert claims
under the Earnout attached as Schedule 3.

 

Section 8.7. Set-off – Pending claim

Any outstanding indemnification due by the Company with respect to any Damage or
settlements of such action or Claim under this Article, which would not have
been paid at the date on which whole or part of the Earnout would become due
shall be deducted from the Earnout #2 in Schedule 3 referred to in
Section 2.2(c).

Moreover, it is expressly agreed between the Parties that in the event where a
claim (either Direct Claim or Third Party Claim as stated in Section 8.2(a)
above) is pending at the date on which all or part of the Earnout becomes due,
then an amount equal to the amount claimed by the Purchaser will be deducted
from the Earnout #2 and retained by the Purchaser until the Claim is
definitively settled.

 

ARTICLE IX. GENERAL PROVISIONS

 

 

 

Section 9.1. Notices

All notices and other communications hereunder shall (except as may otherwise be
expressly provided herein) be in writing and shall (except as may otherwise be
expressly provided herein) be sent, delivered or mailed, addressed or faxed:

 

(a) if to the Purchaser, to:

LA-SER Alpha Group Sarl

43 Boulevard du Prince Henri

Luxembourg L1724

Luxembourg

Att: Mr. André Haik



--------------------------------------------------------------------------------

(b) if to the Seller, to:

Analytica International, Inc to: Attn: Director of Legal Affairs]

324 South Hyde Park Avenue, Suite 350

Tampa, FL 33606

Fax#: 813-258-6912

with a copy to:

Accentia Biopharmaceuticals, Inc. to: Attn: Chief Financial Officer

324 South Hyde Park Avenue, Suite 350

Tampa, FL 33606

Fax#: 813-258-6912

Each such notice or other communication shall (except as may otherwise be
expressly provided herein) be given (i) by hand delivery, (ii) by
internationally recognized courier service or (iii) by fax, receipt confirmed.
Each such notice or communication shall be effective (x) if delivered by hand or
by internationally recognized courier service, when delivered at the address
specified in this Section 9.1 and (y) if given by fax, when such fax is
transmitted to the fax number specified in this Section 9.1 and confirmation is
received. Any notice or communication which is received after 6 p.m. (local time
in the place of receipt) on a Business Day or on any day which is not a Business
Day shall be deemed received only at 9 a.m. (local time in the place of receipt)
on the next Business Day. Either Party may modify from time to time its address
or fax information set forth above in this Section 9.1 by notice to such effect
to the other Party in accordance with this Section 9.1.

 

Section 9.2. Omitted

 

Section 9.3. Severability

If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any Person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other Persons or circumstances.

 

Section 9.4. Entire Agreement; No Third Party Beneficiaries

This Agreement and the confidentiality agreement signed between the Parties on
January 15th 2011 constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof and are not intended to confer upon any
Person other than the Parties hereto and their successors and permitted assigns
any rights or remedies hereunder.



--------------------------------------------------------------------------------

Section 9.5. Amendments and Waivers

This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties.

 

Section 9.6. Applicable Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, U.S.A. without regard to conflict of laws principles.

 

Section 9.7. Dispute Resolution

It is expressly agreed between the Parties that, in the event the Parties do not
mutually resolve any claim, disagreement or dispute under the Agreement, then
the claim, disagreement or dispute, including matters relating to or affecting
this Agreement, will be exclusively and finally determined in accordance with
the provisions of the American Arbitration Association. The Parties hereby
irrevocably appoint the American Arbitration Association for the purpose of
exclusively resolving through adversarial dispute resolution any disagreement or
dispute arising out of or relating to this Agreement. Either the Company or the
Parent Company or the Purchaser may by written notice demand that any such
disagreement or dispute be resolved by arbitration (the “Arbitration”)
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules, and each Party hereby consents to any such
disputes being so resolved. The Parties agree that the venue of any such
Arbitration shall be New York, New York (USA). The judgment on the award
rendered in any such Arbitration may be entered in any court of competent
jurisdiction, including internationally. The judgment made by the American
Arbitration Association shall not, except as otherwise provided by applicable
law, be subject to judicial review and will then be binding upon all Parties.
Each party shall bear their own expense associated with such Arbitration,
provided, however that the fees and expenses of the American Arbitration
Association shall be shared equally by the Company and the Purchaser.

 

Section 9.8. Confidentiality - Publicity

It is agreed that except as required by law or by court order, there shall be no
disclosure of any information concerning any provision of this Agreement without
the prior consent of Purchaser. The form and the contents of any disclosure
should be subject to the prior approval in writing of Purchaser and/or the
Company.

The Purchaser will be entitled to make any press release relating to the
transaction contemplated herein as from the date of this Agreement. However,
each of the Parties hereto shall keep secret and confidential any and all
confidential information received from the other parties, whenever obtained, and
shall not disclose any part thereof to any third party, nor shall it use this
information for its own purposes without the prior written consent of the
respective other parties.



--------------------------------------------------------------------------------

Section 9.9. Assignment

Neither this Agreement nor any of the rights or interests hereunder may be
assigned by either Party hereto without the prior written consent of the other
party, and any assignment or purported assignment in violation of this sentence
shall be void and of no force or effect. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns. Notwithstanding the foregoing, the Company
acknowledges and agrees that once the Earnout Period and Earnout obligation has
been satisfied Purchaser may assign:

 

(a) all of its rights and obligations under this Agreement to one or more of its
Affiliates, and

 

(b) all of its rights and obligations under Articles V and VIII of this
Agreement to any of its successor or further purchaser of the Assets.

 

Section 9.10. Costs

Unless expressly provided otherwise in this Agreement, each of the Parties shall
bear its own costs, charges and other expenses (including inter alia its legal,
accountancy and other costs, charges and expenses) connected with the
negotiation, preparation and performance of this Agreement.

 

Section 9.11. Counterparts.

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties. The parties agree that facsimile and .pdf signatures shall have the
same force and effect as original signatures and agree to exchange original
signature pages by overnight delivery following exchange of facsimile and .pdf
signatures.

 

Section 9.12. Mutual Drafting.

The Parties hereto are sophisticated and have been represented by attorneys
throughout the transactions contemplated hereby who have carefully negotiated
the provisions hereof. As a consequence, the parties do not intend that the
presumptions of laws or rules relating to the interpretation of contracts
against the drafter of any particular clause should be applied to this Agreement
or any agreement or instrument executed in connection herewith, and therefore
waive their effects.



--------------------------------------------------------------------------------

Section 9.13. Newcorp.

On the date hereof, Newcorp has not been formally organized and the parties to
the Agreement are LA-SER, the Company and the Parent Company. Purchaser will
formally organize Newcorp as either a direct or indirect subsidiary of Purchaser
before the Closing and Newcorp will execute this Agreement thereby becoming a
party to and bound by this Agreement.

IN WITNESS WHEREOF, the Seller and the Purchaser and the Parent Company have
caused this Agreement to be signed in two or more original counterparts as of
the date first written above.

ASSET PURCHASE AGREEMENT

Between the Seller and the Purchaser, relating to the sale and purchase of the
shares of Analytica International Inc.

Dated: 31 October 2011

Signature Page

 

Analytica International, Inc.    

LA-SER Alpha Group Sarl

Represented by André Haik

 

/s/ Roman Casciano

    By: Roman Casciano    

/s/ André Haik

Its: President     Accentia Biopharmaceuticals, Inc. (as to Sections 2.2(d),
3.2a (x), 3.2a(xi), 5.1(b), 5.2, 5.3, 5.14, 7.3, 7.4, 8.1, 8.2, 8.3, 8.4, 8.6,
and Article IX (all) only)    

/s/ Samuel S. Duffey

    By: Samuel S. Duffey     Its: President    



--------------------------------------------------------------------------------

Schedule 1

Assets Listing

Office Subleases, together with consents of the landlord:

 

  •  

24 West 40th Street, 8th Floor, New York, NY 10018;

 

  •  

Meeraner Platz 1, D – 79539 Lorrach, Germany

Tangible Assets:

All tangible assets of the Company including but not limited to all tangible
assets that are owned and located at 24 West 40th Street, 8th Floor, New York,
NY 10018; 324 South Hyde Park Avenue, Suite 350, Tampa, FL 33606; and Meeraner
Platz 1, D – 79539 Lorrach, Germany. Tangible assets include but are not limited
to office furniture including desks, chairs, filing cabinets, computer hardware
and software including laptops, servers

Intellectual Property: All intellectual property owned by the Company including
but not limited to names, trade names, logos, know-how and methods.

Customers: All customer relationships, customer lists, customer files and
customer records

Business Systems: All business, process, manuals and plans of the Company

Contracts: All contracts (where consents are required, including executed
consents) of the Company except contracts that are Excluded Assets

Goodwill: All goodwill and business activities of the Company

Work-in-Process: All rights to work performed but not billed at Closing and
client deposits or pre-payments not earned at Closing

Licenses: All licenses such as software licenses, including but not limited to
Olympic software license and Great Plains software license

Miscellaneous: Telephone numbers, fax numbers, website domains, and names

All Inclusive: All assets of the Company not described above, including
tangible, intangible and financial, with the exception only of Excluded Assets
listed in Schedule 1(a) and Net Cash as defined in Schedule 2.



--------------------------------------------------------------------------------

Schedule 1(a) - Excluded Assets

 

•  

Employee Confidentiality and Invention Assignment Agreements (subject to the
exception set forth in Section 5.11(c))

 

•  

Office Equipment, Furniture, Supplies utilized by Company Employees located in
Tampa, Florida offices of Parent Company

 

•  

All Rights Pursuant to Existing Insurance Policies Covering Errors & Omissions,
General Business Liability and Other Coverage for Acts, Events and/or Losses
Associated with Pre-Closing Actions of the Company and/or Its Employees, Agents
and Consultants

 

•  

Net Cash and the Rights, entitlements and Components Described in “Net Cash”
calculation attached hereto as Schedule 2

 

•  

Analytica International GmbH a/k/a IMOR GmbH stock

 

•  

Subsidiary Guarantee in Favor of Holders of Class 6 Debentures Dated
November 17, 2010

 

•  

Guarantee in Favor of Laurus/Valens Parties Dated November 17, 2010

 

•  

Security Agreement in Favor of Laurus/Valens Parties Dated November 17, 2010

 

•  

All rights against any creditors of the Company in the Chapter 11 Proceedings



--------------------------------------------------------------------------------

Schedule 2

Net Cash Calculation

The “Net Cash” is: (i) Cash on hand, deposits (for leases, equipment, utilities,
services and similar items including cash deposits, cash equivalent deposits and
assets pledged security) and accounts receivable (where the account receivable
has been billed, the work performed and the amount of the account receivable has
been fully earned at Closing. Net Cash is an asset of the Company that will not
be sold or transferred to Purchaser at the Closing.

For the sake of clarity, work in-process, work performed but not billed at
Closing and client deposits or pre-payments not earned at Closing are not part
of Net Cash and will be transferred and sold to Purchaser at the Closing. The
Net Cash will remain an asset of the Company and will not be sold to the
Purchaser at Closing.



--------------------------------------------------------------------------------

Schedule 3

Earnout

Section 1: Earnout Payment

The Purchaser hereby agrees to pay to the Company a maximum Earnout
consideration of six million dollars (USD $6,000,000) in accordance with the
following:

 

  (i)

Earnout #1: up to a maximum of one million five hundred thousand dollars (USD
$1,500,000) will be paid by Purchaser to the Company on the 31st day of March
2012. The Earnout #1 payment will be in an amount equal to [*] times the
aggregate of the Turnover (gross revenue) of Newcorp and the aggregate backlog
of business (future Projects of Newcorp under an agreement, purchase order,
master services agreement, or other authorization to perform work) between the
Closing and the 31st day of March 2012, capped at a maximum Earnout #1 payment
of one million five hundred thousand dollars (USD $1,500,000);

 

  (ii)

Earnout #2: up to a maximum of four million five hundred thousand dollars (USD
$4,500,000) (the “Earnout #2 Cap”) will be paid by Purchaser to the Company on
the 10th day following the Earnout #2 (a) or Earnout #2 (b) period. The Earnout
#2 payment will be in an amount equal to:

 

  a. the difference between: (i) [*] ([*]) times EBITDA of Newcorp for the
fiscal year 2013 AND (ii) the aggregate of: (a) the Upfront Purchase Price paid
by Purchaser to the Company under the Asset Purchase Agreement and (b) the
Earnout 1 already paid and (c) the amount of Research Services actually acquired
as purchased by the Company with Credits under Section 7.4(a) of the Asset
Purchase Agreement (i.e. USD $600,000). For the purpose of Earnout #2(a), the
EBITDA will be measured for the twelve months ended March 31, 2013;

or, at the election of the Company:

 

  b. the difference between: (i) [*] ([*]) times EBITDA of Newcorp for the
fiscal year 2013 and 2014 AND (ii) the aggregate of: (a) the Upfront Purchase
Price paid by Purchaser to the Company under the Asset Purchase Agreement and
(b) the Earnout 1 already paid and (c) the amount of Research Services actually
acquired as purchased by the Company with Credits under Section 7.4(a) of the
Asset Purchase Agreement (i.e. USD $600,000). For the purpose of Earnout #2(b),
the EBITDA will be measured for the average of the two twelve month periods
ended March 31, 2013 and 2014.

The Earnout #2, to the extent earned, will be paid ten [10] Business Days after
the 31st of March 2013 or 2014 depending on the election of the Company for
calculation under Earnout #2(a) or Earnout #2(b) above.

If the Company is not paid an aggregate Earnout of one million five hundred
thousand dollars (USD $1,500,000) under Earnout #1, then the Earnout #2 Cap will
be increased by an amount equal to the unpaid portion of Earnout #1 (i.e., the
difference between one million five hundred thousand dollars (USD $1,500,000)
and the amount of Earnout #1 that was actually paid by Purchaser to the Company)
which will have the effect of increasing the Maximum Earnout #2 Payment. For
clarification, the maximum aggregate Earnout amount possible under a combination
of Earnout #1 and Earnout #2 is six million dollars (USD $6,000,000).



--------------------------------------------------------------------------------

  (iii) Purchaser’s Option: On or before March 31, 2012, provided the complete
Earnout #1 has been paid by Purchaser to the Company, Purchaser may, at its
election, reduce the maximum amount of Earnout No. 2 from four million five
hundred thousand dollars (USD $4,500,000) to three million dollars (USD
$3,000,000) by providing to the Company, with written notice, that Purchaser has
elected to pay the fixed Earnout amount of three million dollars (USD
$3,000,000) which shall be due and payable in full on June 30, 2012. Upon such
payment, the remaining potential Earnout payment for Earnout #2 shall be
eliminated.

Section 2: Calculation of Earnout

For the purpose hereof, it is expressly agreed between the Parties that the
Earnout will be calculated on the basis of the following:

 

  (i) “EBITDA” means the Net Income of Newcorp before interest, taxes,
depreciation and amortization.

 

  (ii) “Net Income” shall be the gross revenue of Newcorp as described in
Section 3 less Ordinary Business Expenses and except as otherwise provided will
be calculated in accordance with U.S. generally accepted accounting principles
(GAAP).

 

  (iii) “Ordinary Business Expenses” means all expenses that are incurred by
Newcorp in the ordinary course of its business and that are consistent with the
operations of the Company prior to the Closing of the Asset Purchase Agreement.
For clarification the following shall be excluded from Ordinary Business Expense
and will not reduce Newcorp’s Net Income: (a) overhead and other expenses of
Purchaser (excluding Newcorp), including but not limited to professional fees,
accounting and legal expenses not directly attributable to the ordinary business
operations of Newcorp; (b) compensation, travel and other costs related to
employees, senior managers and consultants of Purchaser (excluding Newcorp) not
directly related to Newcorp’s operational and commercial activities (i.e., only
expenses of employees of Purchaser (excluding Newcorp) that are directly
incurred in the performance of Newcorp’s operational and commercial activities
will be deemed Ordinary Business Expenses for purposes of the Earnout
calculation); (c) travel and other external costs related to employees of
Newcorp not directly related to operational and commercial activities or the
ordinary course of the business of Newcorp; and (d) any extraordinary increases
or bonuses to compensation levels not corresponding to past years of individuals
who were employees of Company prior to Closing made by Purchaser and/or Newcorp
at or subsequent to the date of Closing. Notwithstanding which entity collects
revenue from a project or whether a project is within the perimeter defined
below: (e) when a customer work project (“Project”) is generated only and
performed only by employees of Newcorp, [*]% of the gross revenue from that
Project will be allocated to (and be gross revenue of) Newcorp and (f) when a
Project is performed by a combination of employees of Purchaser (other than
Newcorp) and also by employees of Newcorp, the gross revenue from that Project
shall be allocated to (and be gross revenue of) Newcorp based on the value of
work performed by employees of Newcorp on total value of the work performed for
the entire Project (value of work means that number of hours multiplied by the
cost rate for such hours), taking into account the value of procuring the
business as consistently applied within Purchaser’s entities and practices.
Newcorp will be deemed to have participated in procuring business if any member
of the Newcorp Team has introduced or found the business or has participated in
the presentation to the client prospect or has had a material participation in
the preparation of the proposal.



--------------------------------------------------------------------------------

  (iv) In addition to Section 2 (iii) (f), for a project procured by Newcorp and
for which the primary responsibility and control to perform the project is not
assigned to Newcorp, Newcorp shall for the purposes of the Earnout calculation
be allocated [*]% of the revenue. For clarity, any project which is not obtained
through the direct support and/or input from Newcorp Teams, will be allocated
for purposes of the Earnout calculation pursuant to sections 2(iv)(e) and (f).

 

  (v) In the event, that an Observational Study is obtained with the direct
support and input from the Newcorp Team: (a) all employees of the Company prior
to Closing even if reassigned by Purchaser to another division of Purchaser
subsequent to Closing and (ii) all employees of Newcorp whether hired at Closing
or subsequent to Closing for purposes of the Earnout calculation Newcorp shall
be allocated a finder’s fee of [*] to [*] percent ([*] to [*]%) of the revenue
from such project discussed between the Parties in good faith on the case by
case basis. For clarity, if Newcorp does not directly support or provide input
in connection with obtaining such observational study, none of the revenue will
be allocated to Newcorp for purposes of the Earnout calculation.

 

  (vi) The Purchaser will inform the Company in advance of any significant
acquisition, creation or development of a new commercial entity or affiliate
within Newcorp’s Geographical Perimeter (“New Entities”) and the activities of
such New Entity will be disclosed (in full respect of potential confidentiality
agreements) to Newcorp and the Company. The activities of any New Entity and any
potential conflict of interest between the activities of any New Entity and the
Earnout due to the Company, the potential role of Newcorp for the supervision of
these activities, and the contribution to Gross Revenue of Newcorp by the new
entity for purposes of calculating the Earnout will be resolved between the
Parties in good faith.

Section 3 Perimeter

The Perimeter of the business operations of Newcorp are set forth below:

 

  (i) The Perimeter of the operations of the Earnout is defined in terms of
geography, teams, domain of activity and projects cumulatively and it applies to
a period ending March 31st, 2013 or March 31st, 2014 (at the choice of the
Company) (defined as the “Perimeter”);

 

  (ii) Newcorp’s geographical perimeter is the [*] and [*] (the “Geographical
Perimeter”), for the location or content of the project;

 

  (iii) Newcorp’s teams are the : (a) all employees of the Company prior to
Closing even if reassigned by Purchaser to another division of Purchaser
subsequent to Closing and (b) all employees of Newcorp in Consultancy & Analysis
practice whether hired at Closing or subsequent to Closing (defined as,
the “Newcorp Teams”);

 

  (iv) Newcorp’s activity perimeter is ‘‘ [*]’’ which [*] or “[*], ([*]) as
defined in the Asset Purchase Agreement (the “Activity Perimeter”). For
clarification, [*] or “[*] are not within the Activity Perimeter of Newcorp and
it is expressly understood that the activities of Newcorp may (and will likely)
[*] in the event that such business is secured and/or delivered by Newcorp
Teams;

Projects actually conducted by the Newcorp Teams may be either outside of or
inside the Perimeter and in such case revenue allocation shall be determined as
describe in Section 2 above and employees may work within or without the
Perimeter (in such case under conditions described in Section 2 above).

Section 4 Reports

The Purchaser shall provide to the Company reports of revenue, backlog and other
financial performance information on a quarterly basis during the Earnout
calculation period to allow Seller to monitor progress and to make appropriate
accounting and budgeting assumptions for Seller’s internal purposes.



--------------------------------------------------------------------------------

Schedule 4

Research Services

A credit for a maximum of six hundred thousand dollars (USD $600,000) worth of
research services will be granted by the Purchaser to the Company (to be used by
the Company or the Parent Company) over a period of three (3) years starting
from the Closing (the “Credit Period”). The value of the Research Services will
be calculated at normal Purchaser rates charged to third parties. Any portion of
the credit not utilized by the Company or Parent Company at the time Earnout #2
becomes due could be either cancelled (and consequently not deducted from
Earnout #2) or extended up to the end of the Credit Period (in that case the
portion not utilized will be deducted from Earnout #2). After the expiration of
the Credit Period, any portion of the credit not utilized by the Company or the
Parent Company shall expire and be of no further force of effect, with no
increase in any amounts due from Purchaser to the Company.



--------------------------------------------------------------------------------

SCHEDULES*

 

Schedule 2.2(b)

   Wire Instructions from LV Administrative Services (Laurus)

Schedule 5(a)

   Company details

Schedule 5(b)

   Parent Company Details

Schedule 5.1

   Company Articles of Incorporation and Parent Company Articles of
Incorporation

Schedule 5.3

   Financial Statements

Schedule 5.3(d)

   Existing Liens against Assets

Schedule 5.4

   Permits necessary to conduct business (NY foreign business)

Schedule 5.7(b)

   Company subleases NY and Germany

Schedule 5.8

   Listing of IP rights including domain names

Schedule 5.9

   List of Active Contracts Including Customer Contracts, Need for Consent to
Assign, Material Vendor Agreements, etc.

Schedule 5.11(a)

   Employee Litigation and any outstanding claims

Schedule 5.11(b)

   Employee benefit plans

Schedule 5.11(c)

   List of Employees, including Form of Employment Contracts (Germany) and
Existing Offer Letters (US)

Schedule 5.11(g)

   Collective Bargaining Agreements or Severance Provisions

Schedule 5.13

   Insurance policies

Schedule 6

   Omitted

Schedule 7.4(c)

   Employee Confidentiality Agreements

 

* Pursuant to Item 601 of Regulation S-K, the above schedules to the Asset
Purchase Agreement have not been filed with the Securities and Exchange
Commission (the “Commission”). Accentia Biopharmaceuticals, Inc. shall furnish a
copy of any of the above schedules to the Commission upon request.